Exhibit 10.36

LICENSE AGREEMENT

WRANGLER APPAREL CORP.

LICENSOR

AND

CHAMBERS BELT COMPANY

LICENSEE

Distribution and Sale of WRANGLER HERO in: Canada and the United States of
America and its territories and possessions, including Puerto Rico

Distribution and Sale of TIMBER CREEK BY WRANGLER, WRANGLER JEANS CO., and
WRANGLER OUTDOOR Trademarks in: the United States of America and its territories
and possessions, including Puerto Rico

Manufacture in: China, Mexico and the United States of America

LOGO [g19258pg1aimg.jpg]        

TIMBER CREEK BY WRANGLER

WRANGLER JEANS CO.

LOGO [g19258pg1b2img.jpg]

Confidential treatment has been requested for portions of this Exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as (******). A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - Definitions

ARTICLE 2 - Trademark License Grant

ARTICLE 3 - Trademark Ownership and License Recordation

ARTICLE 4 - Infringement

ARTICLE 5 - Percentage Royalty, Minimum Royalty, Minimum Net Sales, and
Advertising Expenditures

ARTICLE 6 - Accounting and Reporting

ARTICLE 7 - Quality Control and Third Party Manufacturers

ARTICLE 8 - Code of Business Conduct and Contractor Terms of Engagement

ARTICLE 9 - Product Approvals and Related Issues

ARTICLE 10 - Aid and Assistance

ARTICLE 11 - Termination

ARTICLE 12 - Products on Hand at Termination, Cancellation or Expiration;
Payments

ARTICLE 13 - Records after Termination, Cancellation or Expiration

ARTICLE 14 - Relinquishment of Licensed Matter

ARTICLE 15 - Fair Practices

ARTICLE 16 - No Joint Venture; Indemnification; Maintenance of Insurance

ARTICLE 17 - Binding Nature; Assignment

ARTICLE 18 - Notices

ARTICLE 19 - Compliance With and Operation of Law

ARTICLE 20 - Consent to Jurisdiction; Waiver of Jury Trial

ARTICLE 21 - Arbitration

ARTICLE 22 - Licensor’s Representative

ARTICLE 23 - Entire Agreement

ARTICLE 24 - Term

ARTICLE 25 - Governing Law

ARTICLE 26 - Confidentiality

ARTICLE 27 - Equitable Relief

ARTICLE 28 - Counterparts

ARTICLE 29 - Competition by Licensor

Schedule 1.14 - Description of Licensed Products

Schedule 1.34 - Trademarks

Schedule 5.7 - Quarterly Advertising Expenditures Report

Schedule 6.3 - Quarterly Performance Report

Schedule 6.5 - Monthly Sales Reports



--------------------------------------------------------------------------------

Schedule 7.1.a - List of Manufacturers

Schedule 7.1.b - Letter to Third Party Manufacturer

 

Exhibit A to Schedule 7.l.b - Products to be Manufactured

 

Exhibit B to Schedule 7.l.b - Terms of Engagement

   

Exhibit B-1 to Exhibit B of Schedule 7.l.b - Global Compliance Principles

   

Exhibit B-2 to Exhibit B of Schedule 7.l.b - Code of Business Conduct

 

Exhibit C to Schedule 7.1.b - Certification of Terms of Engagement

Schedule 7.2 - Quality Standards

Schedule 7.4 - Approved Distribution



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (“Agreement”) is effective as of the 1st day of January,
2007 and made in the State of Delaware by and between:

WRANGLER APPAREL CORP., a corporation organized under the laws of the State of
Delaware, United States of America, with principal offices at 3411 Silverside
Road, Wilmington, Delaware 19810 (hereinafter referred to as “Licensor”)

and

CHAMBERS BELT COMPANY, a corporation organized under the laws of the State of
Arizona, with principal offices at 3230 E. Broadway Road, A200, Phoenix, Arizona
85040 (hereinafter referred to as “Licensee”) (Licensor and Licensee being
hereinafter collectively referred to as the “Parties” and each individually
sometimes referred to as a “Party”).

WITNESSETH:

WHEREAS, Licensor, through one or more related companies or licensees, is
engaged in the business of making, selling and distributing jeanswear, casual
apparel and accessories and in connection therewith uses or licenses for use in
commerce the Trademarks, as hereinafter defined, in the sale of such jeanswear,
casual apparel and accessories in the United States of America and throughout
the world; and

WHEREAS, Licensee is engaged in the business of making, having made, selling and
distributing non-western men’s and boys’ belts and accessories in the Licensed
Territory, as hereinafter defined; and

WHEREAS, Licensor and Licensee entered into a license agreement pursuant to
which Licensor granted a license to Licensee to use the Licensed Trademarks, as
hereinafter defined, in the Licensed Territory on non-western men’s and boys’
belts and accessories through December 31, 2006;

WHEREAS, Licensor and Licensee entered into a license agreement pursuant to



--------------------------------------------------------------------------------

which Licensor granted a license to Licensee to use the Licensed Trademarks, as
hereinafter defined, in the Licensed Territory on men’s and boy’s personal
accessories through December 31, 2007 (the “Personal Accessories Agreement”);

WHEREAS, Licensor terminated the Prior Accessories Agreement effective
December 31, 2006, with the intent of combining accessories and belts in this
Agreement;

WHEREAS, Licensee desires to acquire from Licensor, and Licensor is willing to
grant to Licensee, a license to use the Licensed Trademarks in the Licensed
Territory in the manufacture, distribution, sale and promotion of the Licensed
Products, as hereinafter defined, for the term provided for in this Agreement,
subject to the terms and conditions of this Agreement; and

NOW, THEREFORE, in consideration of the mutual terms, agreements and conditions
herein contained, and for other good and valuable consideration, the Parties
agree as follows:

ARTICLE 1 — Definitions

In this Agreement, the terms defined in the Recitals shall have the meanings set
forth therein. The following terms are defined as:

 

1.1 “AAA” shall have the meaning ascribed to that term in Article 21 hereof.

 

1.2 “Advertising”: any and all brochures, catalogs, point-of-sale materials,
consumer and trade media, sales promotion and support materials, and marketing
support funds.

 

1.3 “Advertising Expenditures” shall have the meaning ascribed to that term in
Section 5.7 hereof.

 

1.4 “Affiliate”: any person or entity directly or indirectly controlling,
controlled by or under common control with another person or legal entity.

 

1.5 “Annual Marketing Plan” shall have the meaning ascribed to that term in
Section 6.1 hereof.

 

1.6 “Approved Closeout Retailers” shall have the meaning ascribed to that term
in Section 7.4 hereof.



--------------------------------------------------------------------------------

1.7 “Approved Retailers” shall have the meaning ascribed to that term in
Section 7.4 hereof.

 

1.8 “Approved Wholesalers” shall have the meaning ascribed to that term in
Section 7.4 hereof.

 

1.9 “Certification of Terms of Engagement” shall have the meaning ascribed to
that term in Section 7.1 hereof.

 

1.10 “Closeouts”: manufacturers’ seconds and irregulars, product overruns, and
retailer cancellations bearing one or more of the Licensed Trademarks.

 

1.11 “Contract Year” shall have the meaning ascribed to that term in Section 5.1
hereof.

 

1.12 “Distribution and Sales Licensed Territory”: for the purpose of
distribution, advertisement and sale of WRANGLER JEANS CO. and TIMBER CREEK BY
WRANGLER products, the territory consisting of and limited to the United States
of America and its territories and possessions, including Puerto Rico. For the
purpose of distribution, advertisement and sale of WRANGLER HERO products, the
territory consisting of and limited to Canada and the United States of America
and its territories and possessions, including Puerto Rico.

 

1.13 “Indemnified Parties” shall have the meaning ascribed to that term in
Section 16.1 hereof.

 

1.14 “Licensed Products”: the products described on Schedule 1.14 hereto bearing
one or more of the Licensed Trademarks, as amended in writing by the Parties
from time to time during the term of this Agreement. The Licensed Products shall
be expressly designed for or selected by Licensee and approved in writing by
Licensor for manufacture by Licensee, under this Agreement, such approval to
have been received by Licensee before commencement of such manufacture pursuant
to the provisions of Article 9 hereof.

 

1.15 “Licensed Territory” shall mean, collectively, the Manufacturing Licensed
Territory and the Distribution and Sales Licensed Territory.

 

1.16 “Licensed Trademarks”: The Trademarks and all derivatives based thereon
that are created by Licensee.



--------------------------------------------------------------------------------

1.17 “Licensee’s Quality Standards” shall have the meaning ascribed to that term
in Section 7.2 hereof.

 

1.18 “Licensor’s Representative”: Licensor’s Affiliate, VF Jeanswear Limited
Partnership.

 

1.19 “Manufacture,” “manufacturing,” and “manufactured,” as used in this
Agreement, are explained in Section 7.1 hereof.

 

1.20 “Manufacturer’s Letter” shall have the meaning ascribed to that term in
Section 7.1 hereof.

 

1.21 “Manufacturing Licensed Territory”: for the purpose of manufacture, the
territory consisting of and limited to China, Mexico and the United States of
America. Licensee may expand the territory solely for the purpose of
manufacturing Licensed Products only upon Licensor’s prior written consent,
which shall not be unreasonably withheld or delayed.

 

1.22 “Minimum Net Sales” shall have the meaning ascribed to that term in
Section 5.3 hereof.

 

1.23 “Minimum Royalty” shall have the meaning ascribed to that term in
Section 5.2 hereof.

 

1.24 “Monthly Sales Report” shall have the meaning ascribed to that term in
Section 6.5 hereof.

 

1.25 “Net Closeout Sales” shall have the meaning ascribed to that term in
Section 5.1 hereof.

 

1.26 “Net Sales” shall have the meaning ascribed to that term in Section 5.1
hereof.

 

1.27 “Percentage Royalty” shall have the meaning ascribed to that term in
Section 5.1 hereof.

 

1.28 “Prime Rate” shall mean the base rate on corporate loans posted by at least
75% of the 30 largest banks in the United States of America, as published in the
Eastern Edition (USA) of the Wall Street Journal.



--------------------------------------------------------------------------------

1.29 “Quality Standards” shall have the meaning ascribed to that term in
Section 7.2 hereof.

 

1.30 “Quarterly Advertising Expenditures Report” shall have the meaning ascribed
to that term in Section 5.7 hereof.

 

1.31 “Quarterly Performance Report” shall have the meaning ascribed to that term
in Section 6.2 hereof.

 

1.32 “Terms of Engagement” shall have the meaning ascribed to that term in
Section 8.1 hereof.

 

1.33 “Third Party Manufacturers” shall have the meaning ascribed to that term in
Section 7.1 hereof.

 

1.34 “Trademarks” shall mean Licensor’s trademarks listed on Schedule 1.34
hereto. Terms defined herein in the singular shall include the plural and vice
versa.

ARTICLE 2 — Trademark License Grant

 

2.1 Licensor is the owner of the Trademarks. Licensor hereby grants to Licensee
for the term set forth in Section 24.1 of this Agreement, subject to the terms
and conditions herein contained, for the purpose of distribution and sale, the
exclusive and nonassignable right and license to use the Licensed Trademarks
within the Distribution and Sales Licensed Territory, upon Licensed Products
distributed, advertised, and sold by Licensee in accordance with this Agreement.
Licensor hereby grants to Licensee for the term set forth in Section 24,1
hereof, subject to the terms and conditions herein contained, for the purpose of
manufacture, the nonexclusive and nonassignable right and license to use the
Licensed Trademarks within the Manufacturing Licensed Territory upon Licensed
Products manufactured by Licensee in accordance with this Agreement.

 

2.2 Licensee shall not sublicense the rights herein granted and shall not,
without the prior written consent of Licensor, authorize any other person, firm,
corporation or other entity to use any of the Licensed Trademarks (except as
provided herein), or any trademarks, trade names, or trade dress confusingly
similar thereto.



--------------------------------------------------------------------------------

2.3 All Licensed Products manufactured, distributed, advertised, or sold by
Licensee shall bear the Licensed Trademarks in prominence as prescribed by
Licensor. None of the Licensed Trademarks shall be used by Licensee or its
manufacturers except on and in connection with the Licensed Products. Licensee
shall use the Licensed Trademarks solely in the manner prescribed in Schedule
1.34 hereof or as otherwise approved in writing by Licensor. No product bearing
any of the Licensed Trademarks shall bear any trademark or trade name other than
the Licensed Trademarks except with the express prior written authorization of
Licensor or except as required by applicable law. Licensee covenants on behalf
of itself, its Affiliates and related parties, and such third-party
manufacturers with which it may contract, that during the term of this Agreement
and thereafter it will refrain from using any trademark or trade name
confusingly or deceptively similar to any of the Licensed Trademarks or
confusingly similar to any other trademarks, trade names or trade dress of
Licensor, except upon such terms and conditions as may be approved in advance,
in writing, by Licensor. Licensee shall promptly terminate its manufacturing
relationship with any manufacturer that uses any trademark or trade name
confusingly similar to any of the Licensed Trademarks or confusingly similar to
any other trademarks or trade names of Licensor. This provision shall survive
termination, cancellation or expiration of this Agreement.

 

2.4 Licensee shall submit, for prior written approval by Licensor, specimens of
all labels, packaging, and Advertising copy that Licensee intends to use in
identifying, selling, advertising, or promoting Licensed Products. Licensor
shall provide Licensee with written notice of approval or disapproval within ten
(10) business days from the date that Licensor receives such a request for
approval; if no notice of approval or disapproval is provided by Licensor to
Licensee, then the request will be deemed to have been disapproved.

 

2.5

Licensee shall not use any of the Licensed Trademarks in combination with other



--------------------------------------------------------------------------------

 

marks not owned by Licensor, nor shall Licensee include any of the Licensed
Trademarks, whether registered or not, in its corporate or trading name or in
any domain name. During the term of this Agreement, Licensee must include on its
stationery, business cards, invoices and packing slips the phrase “Authorized
licensee of Wrangler Apparel Corp.” or such other words to that effect as have
been previously approved, in writing, by Licensor.

ARTICLE 3 — Trademark Ownership and License Recordation

 

3.1 Licensor at its own cost will, insofar as possible and as reasonably
requested by Licensee, register and/or renew relevant trademarks in the Licensed
Territory and will cooperate in registering or recording Licensee as a
registered user or recorded licensee of the Licensed Trademarks in the Licensed
Territory if appropriate and necessary in Licensor’s sole judgment. Licensee
agrees to execute and deliver to Licensor such lawful documents as Licensor may
request for this purpose. Licensee shall not register or attempt to register any
of the Licensed Trademarks or any marks similar thereto in its own name or in
any other name either in the Licensed Territory or outside thereof unless so
authorized by Licensor in writing. Licensee shall not register or attempt to
register any domain name incorporating all or a material part of any of the
Licensed Trademarks or any marks similar thereto in its own name or in any other
name either in the Licensed Territory or outside thereof unless so authorized by
Licensor in writing.

 

3.2 Licensee acknowledges that Licensor is the owner of all of the Licensed
Trademarks, whether registered or unregistered. All trademarks subsequently
adopted and used by Licensee under the provisions of this Agreement shall be
deemed to be Licensed Trademarks and owned by Licensor (except as otherwise
expressly provided in writing by Licensor). Licensee acknowledges that Licensor
is entitled to all of the rights in and to the Licensed Trademarks, including
the sole and exclusive right to register the Licensed Trademarks in the Licensed
Territory and elsewhere throughout the world, and Licensee shall assist Licensor
in so doing at Licensor’s expense.

 

3.3

Licensee further agrees never to contest, deny or dispute the validity of any of
the Licensed Trademarks or Licensor’s title therein; agrees never, either
directly or indirectly, or in any other way, to encourage or assist others in
doing so; and agrees



--------------------------------------------------------------------------------

 

never to take any action of any kind inconsistent with Licensor’s holding of all
such trademark rights. Nothing in this Agreement shall confer upon Licensee a
proprietary interest of any kind in and to any of the Licensed Trademarks or any
trademarks or trade names confusingly similar thereto. Any and all use of any of
the Licensed Trademarks by Licensee shall inure to the benefit of Licensor.

ARTICLE 4 — Infringement

 

4.1 Licensee shall, insofar as possible, report immediately in writing to
Licensor any and all infringements of any of the Licensed Trademarks, or of
Licensor’s trade names and/or trade dress, and any and all attempts by any third
party to use, copy, register, infringe upon or otherwise imitate any of the
Licensed Trademarks or Licensor’s trade names or trade dress, or any design
features of the Licensed Products.

 

4.2 Except upon the written request and authorization of Licensor, Licensee
shall not take any action to prevent infringements, imitation, or illegal use of
the Licensed Trademarks, trade dress associated with the Licensed Products, or
trade name of Licensor. However, Licensee shall render to Licensor all
assistance reasonably requested, fully and without reservation, in connection
with any matter pertaining to protection or enforcement of any of the Licensed
Trademarks before administrative and quasi-judicial agencies and the
courtstrrrwI3, and shall make available to Licensor, its representatives, agents
and attorneys, all of Licensee’s records, files and other information pertaining
to the Licensed Trademarks, including the purchase, manufacture, sale,
distribution and advertising of the Licensed Products.

 

4.3 Licensor, at its cost, shall take such steps and institute such legal
proceedings as shall be reasonably necessary to protect the Licensed Trademarks
and Licensee’s license therein as set forth in this Agreement.

 

4.4

Licensor shall indemnify and defend Licensee and hold it harmless from and
against any claims, suits and expenses (including reasonable attorney’s fees)
arising solely from Licensee’s use of any of the Licensed Trademarks in
accordance with the terms of this Agreement on or in connection with Licensed
Products manufactured in the Manufacturing Licensed Territory and sold in the
Distribution and Sales Licensed Territory. Licensor’s indemnification and
defense obligations are expressly conditioned upon (a) Licensee’s giving
Licensor prompt written notice of such claim



--------------------------------------------------------------------------------

 

or suit against Licensee after assertion thereof and (b) Licensee’s full and
prompt cooperation and assistance, to the extent reasonably requested by
Licensor, in connection with the defense of such claim or suit. Licensor shall
have the right, at its own expense, to undertake and conduct the defense and/or
negotiation of any settlement of any such suit or claim.

ARTICLE 5 — Percentage Royalty, Minimum Royalty, Minimum Net Sales, and

Advertising Expenditure

 

5.1 In consideration of the licenses herein granted and of the other benefits
that accrue to Licensee hereunder, Licensee agrees to use its best efforts to
promote the sale of the Licensed Products in the Distribution and Sales Licensed
Territory, and Licensee further agrees to pay to Licensor, for use of the
Licensed Trademarks, a royalty (the “Percentage Royalty”) at the rate shown in
the chart below calculated on actual Net Sales in each time period shown in the
chart below (each a “Contract Year”):

 

CONTRACT YEAR

   PERCENTAGE ROYALTY  

First: January 1, 2007 — December 31, 2007

   (******)  %

Second: January 1, 2008 — December 31, 2008

   (******)  %

Third: January 1, 2009 — December 31, 2009

   (******)  %

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

“Net Sales” means (a) the total number of units of Licensed Products sold or
otherwise transferred by Licensee to Affiliates or non-Affiliates, multiplied by
Licensee’s published unit list price (excluding shipping/freight charges
separately listed as payable by the customer) charged by Licensee to its
customers who are not its Affiliates, less (b) Licensee’s reasonable and
customary trade discounts and allowances given in an amount not to exceed
(******) percent (******%) of Licensee’s published unit list price and returns
not to exceed (******) percent (******%) of units of Licensed Products sold. If
Licensee’s actual price to its non-Affiliate customers is higher than as
calculated above, the actual price shall replace the list price in the
calculation. Net Sales shall be computed without deducting uncollectible
accounts, anticipations or



--------------------------------------------------------------------------------

financial discounts and shall include all transactions of Licensed Products
distributed by or for Licensee. Net Closeout Sales shall account for no more
than (******) percent (******%) of Net Sales. “Net Closeout Sales” means the Net
Sales of Closeouts.

 

5.2 For each Contract Year, Licensee shall pay the minimum royalty (the “Minimum
Royalty”) shown for each Contract Year in the chart below. The Minimum Royalty
shall be paid as provided in Section 5.4 hereof.

 

CONTRACT YEAR

   MINIMUM ROYALTY  

First: January 1, 2007 — December 31, 2007

   $    (******)

Second: January 1, 2008 — December 31, 2008

   $    (******)

Third: January 1, 2009 — December 31, 2009

   $    (******)

 

5.3 Licensee and Licensor have established the following minimum Net Sales
(“Minimum Net Sales”) for the sales of Licensed Products in the Distribution and
Sales Licensed Territory for each Contract Year:

 

CONTRACT YEAR

   MINIMUM NET SALES  

First: January 1, 2007 — December 31, 2007

   $ ( ******)

Second: January 1, 2008 — December 31, 2008

   $ ( ******)

Third: January 1, 2009 —December 31, 2009

   $ ( ******)

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

For purposes of determining whether or not Licensee has achieved the required
level of Minimum Net Sales in any Contract Year, Licensee shall not receive
credit for, and there shall be excluded from the calculation, sales approved by
Licensor pursuant to Section 9.1(e) hereof, if applicable, to other than
Approved Retailers, Approved Wholesalers, and Approved Closeout Retailers.

Licensor may terminate this Agreement in accordance with Section 11.1(k) hereof
if Licensee fails to achieve in any Contract Year the Minimum Net Sales for such
Contract Year.



--------------------------------------------------------------------------------

5.4 With respect to the business done by Licensee under this Agreement, Licensee
shall pay the Percentage Royalty to Licensor quarter-annually for the quarters
ending on the last days of March, June, September and December of each Contract
Year, payment for each quarter to be made to Licensor within twenty-five
(25) days after the end of the quarter for which such payment is made. On the
date payment is due for the last quarter of each Contract Year, Licensee shall
also pay to Licensor the amount, if any, by which the Minimum Royalty payable
during such Contract Year exceeds the Percentage Royalty paid with respect to
such Contract Year.

 

5.5 Payment of the Percentage Royalty and the Minimum Royalty shall be made
either by check made payable to Wrangler Apparel Corp., mailed to the address
for Licensor set forth in Article 18 hereof or to such other address as Licensor
may subsequently designate in writing, or by wire transfer to Licensor in United
States Dollars at the following address or to such other address as Licensor may
subsequently designate in writing:

 

PNC Bank

Wilmington, Delaware 19899

ABA No.: (******)

Credit to: Wrangler Apparel

Corp. Account No.: (******)

 

5.6 Time is of the essence with regard to the Percentage Royalty and the Minimum
Royalty due under this Agreement, and Licensee shall make each payment on time.
Each and every late payment shall, for each day the payment is late, bear
interest at (******) percent (******%) over the Prime Rate in effect on the
twenty-sixth (26th) day following the quarter for which such payment is due.
Licensor shall have the right to terminate this Agreement upon notice to
Licensee if Licensee fails to cure a payment default within five (5) business
days after receiving written notice of such default from Licensor.

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5.7

Licensee agrees to expend each Contract Year in advertising Licensed Products



--------------------------------------------------------------------------------

 

(“Advertising Expenditures”) a sum not less than (******) percent (******%) of
Net Sales, which sum shall be expended for Advertising in support of the
Licensed Trademarks, and for Licensee’s proportionate share of expense, as
agreed between Licensor’s Representative and Licensee, all as approved by
Licensor in accordance with Section 2.4 hereof. In trade advertising and under
any marketing support fund, Licensee shall closely follow the advertising image
and copy concepts indicated by Licensor’s Representative in advertising its
products for sale under the Licensed Trademarks. Licensee shall keep a true and
accurate account of all Advertising Expenditures and shall submit to Licensor’s
Representative, quarter-annually for the quarters ending on the last days of
March, June, September and December of each year, an advertising expenditures
report in the form attached as Schedule 5.7 hereto with actual advertisements
attached (“Quarterly Advertising Expenditures Report”), each such Quarterly
Advertising Expenditures Report to be received by Licensor within twenty-five
(25) days after the end of the quarter for which the Quarterly Advertising
Expenditures Report is due. Licensee shall pay to Licensor within twenty-five
(25) days after the end of each Contract Year a sum equal to (******) percent
(******%) of Net Sales minus the amount of the Advertising Expenditures for
which Licensor’s Representative has received evidence satisfactory to it, in its
sole discretion. Notwithstanding the foregoing, all Advertising Expenditures of
(******) Dollars ($******) or greater must be pre-approved in writing by
Licensor’s Representative. Licensor shall have the right to terminate this
Agreement upon written notice to Licensee if Licensee fails to expend the full
amount of Advertising Expenditures required by this Section 5.7 or if Licensee
fails to submit the Quarterly Advertising Expenditures Reports required by this
Section 5.7 for two (2) or more consecutive quarters.

 

5.8 If Licensor, any of its Affiliates, or VF Outlet, Inc. (whether it is an
Affiliate of Licensor or not) wishes to purchase available Licensed Products,
Licensee agrees to sell such Licensed Products to Licensor or any of its
Affiliates at a price equal to the then lowest wholesale price at which Licensee
sells such Licensed Products. Licensee shall pay Royalties and promotional fees
with respect to such sales.

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.9 Termination, cancellation or expiration of this Agreement for any reason
whatsoever shall not relieve Licensee of its accrued payment obligations or
obligations incurred by sale of Licensed Products after the effective date of
such termination, cancellation or expiration.

ARTICLE 6 — Accounting and Reporting

 

6.1 Licensee shall submit to Licensor’s Representative an annual marketing plan
in the format approved by Licensor’s Representative (the “Annual Marketing
Plan”) within sixty (60) days of the execution of this Agreement and at least
sixty (60) days before the start of each Contract Year thereafter.

 

6.2 Licensee shall keep a true and accurate account of all Licensed Products
manufactured, ordered, received, sold and distributed under this Agreement and
shall render to Licensor a just and true account in writing, sworn to and
verified by an officer of Licensee, specifying: (a) the number of Licensed
Products manufactured by or for Licensee in the preceding three (3) month
period, (b) the number of such Licensed Products distributed or sold in said
three (3) month period and (c) Licensee’s published unit list prices and sales
prices of all such Licensed Products, within twenty-five (25) days of the last
day of March, June, September and December (the “Quarterly Performance Report”).
Licensee shall list in each Quarterly Performance Report all manufacturing
facilities, including name and address, used to manufacture Licensed Products in
the preceding three (3) month period. Licensee shall include with the Quarterly
Performance Report that it submits for the last quarter of each Contract Year
two (2) invoices or bills of lading for each of the Licensed Trademarks,
demonstrating current use thereof, along with five (5) hangtags or labels
showing such use.

 

6.3 The Quarterly Performance Report shall be submitted by Licensee to Licensor
in the format prescribed by Schedule 6.3 hereof. The Quarterly Performance
Report and the invoices or bills of lading and hangtags or labels required by
Section 6.2 hereof shall be sent to:

Controller

Wrangler Apparel Corp.

3411 Silverside Road

Wilmington, Delaware 19810



--------------------------------------------------------------------------------

A copy of the Quarterly Performance Report, without invoices, bills of lading,
hangtags or labels, shall be submitted by Licensee to:

Director of Licensing

VF Jeanswear Limited Partnership

400 North Elm

Street Greensboro,

NC 27401

 

6.4 Licensor and its agents, attorneys and accountants shall have the right to
audit and investigate once each Contract Year during normal business hours, at
Licensor’s expense, the books, accounts, audits, and other things and matters
showing or reflecting all business conducted by Licensee pertaining to the
manufacture, sale, Advertising, or distribution of the Licensed Products under
this Agreement. In the event that an audit of Licensee’s books and records
reveals that the Licensee has underpaid Percentage Royalty by an amount equal to
or greater than (******) percent (******%) in any Contract Year, Licensee shall
bear Licensor’s reasonable direct costs of said audit. Licensee shall provide
Licensor annually with audited financial statements of Licensee as soon as
possible, and in any event within ninety (90) days after the close of Licensee’s
fiscal year.

 

6.5

Licensee shall submit to Licensor monthly sales reports in the format prescribed
in Schedule 6.5 hereof within twenty-five (25) days after the first (1s`) day of
January, February, April, May, July, August, October, and November of each
Contract Year (the “Monthly Sales Report”). Licensee shall also submit such
other reports, as and when specified by Licensor, as will enable Licensor to
evaluate the success of Licensee’s marketing, sales and activities relating to
this Agreement. The Monthly Sales Reports shall be sent to the addresses set
forth in Section 6.3 hereof.

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

ARTICLE 7 — Quality Control and Third Party Manufacturers

Licensee further covenants and agrees as follows:

 

7.1

Licensee may have Licensed Products manufactured within the Manufacturing
Licensed Territory for it by Third Party Manufacturers. For purposes of this
Agreement, “Third



--------------------------------------------------------------------------------

 

Party Manufacturers” shall mean such manufacturers as are listed on Schedule
7.1.a hereof. No changes may be made to Schedule 7.1.a without the prior written
approval of Licensor. Third Party Manufacturers shall be subject to the quality
control requirements stipulated in this Article 7. For purposes only of
understanding reference to “manufacture,” “manufacturing” and “manufactured” as
these words may be used in this Agreement, Licensed Products made for Licensee
by Third Party Manufacturers in accordance herewith shall be deemed manufactured
by Licensee. Not less than ten (10) days prior to engaging any manufacturer as a
Third Party Manufacturer, Licensee shall advise Licensor of the specific
Licensed Products to be so manufactured. Licensee shall provide Licensor with
the name and address of any manufacturer that it wishes to engage as a Third
Party Manufacturer and shall cause such manufacturer to execute, prior to its
manufacture of any Licensed Products, a letter to third party manufacturer in
the form set forth in Schedule 7.1.b hereof (the “Manufacturer’s Letter”), and
to execute annually, in duplicate, a certification in the form set forth in
Exhibit C to Schedule 7.1.b hereof (the “Certification of Terms of Engagement”),
shall forthwith provide duplicate executed originals of both the Manufacturer’s
Letter and the Certification of Terms of Engagement to Licensor by registered or
certified mail, and shall guarantee such Third Party Manufacturer’s compliance
with the Quality Standards and with the terms of the Manufacturer’s Letter and
its attachments. Licensee shall strictly prohibit any such Third Party
Manufacturer from subcontracting the manufacture of Licensed Products. Licensee
shall remain primarily and completely responsible to Licensor for the acts of
Third Party Manufacturers under all of the provisions of this Agreement, and the
acts of Third Party Manufacturers shall be deemed to be the acts of Licensee.
Representatives of Licensor shall have the right to inspect, evaluate and
approve all manufacturers before approving them as Third Party Manufacturers. To
the extent requested by Licensor, Licensee shall assist representatives of
Licensor in visiting and inspecting Third Party Manufacturers from time to time.
Licensee further covenants to obtain in writing from each Third Party
Manufacturer undertakings in form satisfactory to Licensor regarding the
disposition of unused branded materials and defective finished products.
Licensor shall also have the right to prohibit Licensee from using manufacturers
in countries where such manufacture would conflict with other licenses granted
by Licensor. Licensee shall, upon request of Licensor, cease using any
manufacturer whose activities would be in violation of any of the terms of this
Agreement or the provisions of the Manufacturer’s Letter or its attachments,
whether or not such manufacturer has actually executed the Manufacturer’s



--------------------------------------------------------------------------------

Letter or the Certification of Terms of Engagement. Upon the request of
Licensor, Licensee shall take reasonable action in conjunction with Licensor
against any manufacturer or Third Party Manufacturer that violates the
provisions of this Agreement or of the Manufacturer’s Letter or its attachments.
Pursuant to Section 6.2 and Schedule 6.2 hereof, Licensee shall list each
manufacturer that it used in the applicable quarter in the Quarterly Report.

 

7.2 All Licensed Products manufactured by or for Licensee and sold or
distributed by Licensee shall be manufactured, sold, distributed, and advertised
in accordance with all applicable laws and shall conform to Licensee’s quality
standards as set forth in Schedule 7.2 (and approved by Licensor) (“Licensee’s
Quality Standards”) and shall at all times be at least equal in quality to the
quality of like or comparable products manufactured, sold and distributed by
Licensor’s Representative in the United States of America under the Licensed
Trademarks (collectively with Licensee’s Quality Standards referred to herein as
the “Quality Standards”). Licensor, its agents, attorneys and representatives
are hereby authorized, at any reasonable time during normal working hours, to
inspect the physical manufacturing and storage facilities used by Licensee or
under its direction to ascertain whether such products conform to the Quality
Standards. Failure on the part of Licensee to meet the Quality Standards for
three (3) consecutive months shall be grounds for Licensor to terminate this
Agreement by giving Licensee written notice of termination under
Section 11.1(d).

 

7.3 Licensee shall at all times keep Licensor currently informed as to the price
and discount structure employed by Licensee in the sale of Licensed Products
under this Agreement. Licensee’s prices of Licensed Products shall be published
in a price list (or lists), and each such price list shall be submitted to
Licensor for notice purposes in advance of publication.

 

7.4

Retail accounts approved as of the date of this Agreement (“Approved
Retailers”), wholesale accounts approved as of the date of this Agreement
(“Approved ‘Wholesalers”), and retail accounts approved for the sale of
Closeouts (“Approved Closeout Retailers”) are listed on Schedule 7.4 hereof.
Licensee shall sell Licensed Products manufactured by or for it only to Approved
Retailers, Approved Wholesalers and Approved Closeout Retailers and for resale
within the Distribution and Sales Licensed Territory only. Licensee shall sell
Closeouts only to Approved



--------------------------------------------------------------------------------

 

Closeout Retailers, and Licensee shall sell only Closeouts to Approved Closeout
Retailers. Licensee agrees not to sell or transfer any Licensed Products to any
third party who is not an Approved Retailer, or an Approved Wholesaler, or an
Approved Closeout Retailers, unless Licensor has approved such sale or transfer
under Section 9.1(e) hereof. Licensee shall send written notice to all Approved
Wholesalers, with a copy of such notice to Licensor, advising them of the
Distribution and Sales Licensed Territory. Schedule 7.4 may be amended from time
to time by Licensor upon fifteen (15) business days’ written notice to Licensee.

 

7.5 Licensee shall not, during the term of this Agreement or thereafter,
manufacture or have manufactured Licensed Products outside of the Manufacturing
Licensed Territory.

 

7.6 Licensee shall mark each Licensed Product manufactured by or for it with the
country of origin permanently affixed at the time of manufacture to each
Licensed Product. Country of origin shall be affixed to all Licensed Products
regardless of the country in which the Licensed Product will be sold. Licensee
warrants that the genuine and true origin of all Licensed Products and
components thereof shall be the origin as stated on the Licensed Product or
component thereof and on all invoices, country of origin declarations, or other
documents made in conjunction with importation into or exportation out of the
Licensed Territory and further warrants that no shipment has been or will be
illegally transshipped from any other country.

 

7.7 Licensee shall guarantee to its ultimate consumer the quality, materials and
workmanship of the Licensed Products sold under the provisions of this
Agreement. If the ultimate consumer is dissatisfied with any such product and
Licensee fails to make an adjustment satisfactory to such consumer, Licensor
may, at its option, either replace the product at Licensee’s expense and without
cost to the purchaser or refund the purchase price and charge Licensee for such
refund.

Article 8 — Code of Business Conduct and Contractor Terms of Engagement

 

8.1

Licensee has received, reviewed and understands VF Corporation’s terms of
engagement, a copy of which is attached hereto as Exhibit B to Schedule 7.1.b
(“Terms of Engagement”). Licensee shall provide the Terms of Engagement to all
facilities utilized by it in the manufacture and distribution of Licensed
Products.



--------------------------------------------------------------------------------

 

Licensee agrees that it will strictly comply with the Terms of Engagement in all
facilities owned by Licensee and will require that any Third Party Manufacturer
also comply with the Terms of Engagement. Licensee shall execute and deliver to
Licensor a copy of the Manufacturer’s Letter and shall require each Third Party
Manufacturer to execute the Manufacturer’s Letter, as well as to execute,
annually, the Certification of Terms of Engagement. Licensor shall not approve
any manufacturer as a Third Party Manufacturer until (a) Licensor has received a
copy of the Manufacturer’s Letter and the Certification of Terms of Engagement
executed by such manufacturer and (b) such manufacturer has been inspected by or
on behalf of Licensor to determine that such Third Party Manufacturer is in
compliance to Licensor’s satisfaction in its sole discretion with the Terms of
Engagement. The costs of each such inspection shall be borne by Licensee and
shall be paid by Licensee in advance, if so requested by Licensor, or within ten
(10) business days following receipt of an invoice therefor. At Licensee’s
expense, Licensor may re-inspect such facilities, but not more frequently than
semi-annually.

 

8.2 Notwithstanding the provisions of Section 8.1 hereof requiring each
manufacturing facility to be inspected by Licensor, Licensor will approve, and
will not directly inspect as a condition of approval:

 

  (a) any manufacturing facility that demonstrates it is operating under a
current global certification program acceptable to Licensor. The Worldwide
Responsible Apparel Program (WRAP) and Social Accountability International 8000
are acceptable to Licensor; and

 

  (b) any manufacturing facility for which Licensee provides to Licensor prior
to engaging such manufacturer and on an annual basis thereafter a compliance
report, dated within the last twelve months and in form and substance reasonably
satisfactory to Licensor, from a recognized third-party factory compliance
monitoring organization, such as Intertek Testing Services, Societte Generale de
Surveillance (SGS), California Safety Compliance Corporation or BVQI, Inc. To
enable Licensor to determine whether any such report is reasonably satisfactory,
Licensee shall authorize the monitoring organization to discuss its monitoring
procedures for the particular manufacturing facility and the contents of any
such report with Licensor.



--------------------------------------------------------------------------------

Article 9 — Product Approvals and Related Issues

 

9.1 Licensor shall have the right to approve the items set forth below with
respect to the Licensed Products to be developed, manufactured, and marketed by
Licensee. Licensor shall provide written notice of approval or disapproval to
Licensee within ten (10) business days from the date that Licensor receives such
a request for approval; if no notice of approval or disapproval is provided by
Licensor to Licensee, such request shall be deemed to have been disapproved:

 

  (a) Retail outlets other than Approved Retailers that will purchase Licensed
Products directly from Licensee;

 

  (b) Wholesale distributors that will purchase Licensed Products directly from
Licensee;

 

  (c) Point-of-purchase displays;

 

  (d) Advertising;

 

  (e) Any and all methods of distribution to be used by Licensee in order to
dispose of Closeouts that are to be sold or transferred to any third party or
third parties who are not Approved Retailers, Approved Wholesalers, or Approved
Closeout Retailers; and

 

  (f) The labels, hangtags and other packaging to be included with or on the
Licensed Products.

 

9.2 Licensee warrants that each Licensed Product and component thereof shall
comply with all applicable laws, regulations and voluntary industry standards
and shall conform to the samples thereof approved by Licensor.

 

9.3 If any Licensed Product to be included in the product line is to include
“innovative” elements or components, Licensor will have the right to require the
testing of the Licensed Product and/or the innovative element or component at
Licensee’s expense. For purposes of this Agreement, “innovative” elements or
components is defined as those elements or components that have not previously
been used in the manufacture of items comparable to the Licensed Products.



--------------------------------------------------------------------------------

ARTICLE 10 — Aid and Assistance

So long as this Agreement remains in full force and effect, Licensor agrees to
provide to Licensee, upon Licensee’s reasonable request, available material and
information appropriate to the Licensed Products on (a) merchandising,
(b) planning of Licensor’s products, including colors, and (c) sales promotion
and advertising.

ARTICLE 11 — Termination

 

11.1 In addition to the provision contained in Section 5.6 hereof for the
termination of this Agreement, this Agreement may be terminated as follows:

 

  (a) If, at any time during the term of this Agreement, either Party is unable
to pay its debts when due, becomes insolvent, or there is filed by or against it
in any court a petition for winding up, bankruptcy, insolvency, reorganization,
or the appointment of a receiver or trustee for all or a portion of its
property; or if either Party makes an assignment for the benefit of creditors,
this Agreement may be canceled and terminated at the option of the non-acting
Party upon written notice to the acting Party; such cancellation to be effective
immediately if the act giving rise to cancellation be voluntary; otherwise such
cancellation to be effective upon adjudication of bankruptcy or insolvency or
upon a court of competent jurisdiction taking and retaining jurisdiction over
the acting Party and/or its assets for a period of sixty (60) days or more;

 

  (b) Except as to a monetary default, which shall be governed by Section 5.6
hereof, by either Party by giving thirty (30) days’ written notice to the other
Party for any breach or default by the other Party in its obligations under this
Agreement, such termination to be effective unless the other Party remedies the
breach or default specified in the notice before the end of such thirty
(30) days;

 

  (c) By Licensor by giving thirty (30) days’ written notice if there is a
change in control of Licensee by way of merger, sale of assets or stock,
consolidation or otherwise unless such change has been approved in writing by
Licensor;

 

  (d) By Licensor upon written notice to Licensee if production samples
submitted by Licensee fail to meet the Quality Standards for three
(3) consecutive months;



--------------------------------------------------------------------------------

  (e) By Licensor upon written notice to Licensee if Licensee discontinues
manufacture, distribution, product development or sale of the Licensed Products
for any three (3) consecutive months during the term of this Agreement;

 

  (f) By Licensor upon thirty (30) days’ written notice to Licensee if Licensee
fails to submit Quarterly Advertising Expenditure Reports as and when due under
Section 5.7 for two (2) or more consecutive quarters;

 

  (g) By Licensor upon written notice to Licensee if Licensee fails to expend
the full amount of Advertising Expenditures required in each Contract Year as
required under Section 5.7;

 

  (h) By Licensor upon written notice to Licensee if Licensee exhibits a pattern
of failing to make “timely delivery” of sufficient quantities of the Licensed
Products to its Approved Retailers and Approved Wholesalers. For purposes of
this provision, “timely delivery” means 90% of deliveries (by volume) are made
within customer delivery windows, excluding cancellations prior to the
expiration of the delivery window;

 

  (i) By Licensor upon written notice to Licensee should Licensee become an
Affiliate of any competitor of Licensor or Licensor’s Representative without
Licensor’s prior written approval. For purposes of this provision, the term
“competitor” shall include, for example, Levi Strauss & Co. and its related
companies.

 

  (j) By Licensor upon written notice to Licensee if Licensee does not achieve
the Minimum Net Sales for any Contract Year. If, however, Licensee shall develop
and submit to Licensor, simultaneously with the submission of the Annual
Marketing Plan for a Contract Year, (a) an explanation of why the Minimum Net
Sales were not attained for the prior Contract Year and (b) a plan of action as
to how the Minimum Net Sales for the current Contract Year will be achieved,
which explanation and plan are accepted by Licensor in its sole discretion, the
default shall be waived;



--------------------------------------------------------------------------------

  (k) By Licensor upon thirty (30) days’ written notice to Licensee if Licensee
fails to submit an Annual Marketing Plan as and when due under Section 6.1
hereof;

 

  (1) By Licensor upon thirty (30) days’ written notice to Licensee if Licensee
fails to submit Quarterly Performance Reports as and when due under Section 6.2
hereof for two (2) or more consecutive quarters;

 

  (m) By Licensor upon thirty (30) days’ written notice to Licensee if Licensee
fails to submit Monthly Performance Reports as and when due under Section 6.5
hereof for two (2) or more consecutive quarters;

 

  (n) By Licensor if Licensor or any of its Affiliates has a right to terminate
any other agreement between Licensor or its Affiliates and Licensee; or

 

  (o) By Licensor should there occur any change of corporate control or
ownership of a majority interest in Licensor or Licensor’s Representative, by
way of merger, sale or consolidation.

In addition to Licensor’s other rights and remedies hereunder, at law or in
equity, upon termination of this Agreement by Licensor pursuant to Section 5.6
hereof or subsections (a) through (m) above, Licensee shall pay to Licensor,
within thirty (30) days of such termination of this Agreement, the lesser of the
aggregate Minimum Royalty that would have been payable with respect to the
remaining term of this Agreement had such termination not occurred or the
aggregate Minimum Royalty that would have been payable with respect to the next
twelve (12) months under this Agreement had such termination not occurred. The
Minimum Royalty for any Contract Year shall be prorated for any portion of a
Contract Year.

 

11.2 At any time within six (6) months before the date of expiration of this
Agreement, Licensor may appoint a new licensee or distributor for the Licensed
Products in the Distribution and Sales Licensed Territory. Licensor directly or
its newly appointed licensee or distributor may sell Licensed Products in the
Distribution and Sales Licensed Territory at any time within six (6) months of
the date of expiration for shipment subsequent to the date of expiration.

 

11.3 Failure of either Party to exercise any right or option to terminate this
Agreement shall not constitute a waiver of such right or any other right.



--------------------------------------------------------------------------------

ARTICLE 12 — Products on Hand at Termination, Cancellation or Expiration;
Payments

 

12.1

Termination, cancellation, or expiration of this Agreement for any reason shall
not relieve Licensee of its obligation to pay to Licensor the Percentage Royalty
specified in Section 5.1 hereof and the Minimum Royalty specified in Section 5.2
hereof with respect to Licensed Products manufactured and/or sold by Licensee
prior to such termination, cancellation or expiration. Licensee further agrees
to pay Licensor, at the same royalty rate in effect at the date of termination,
cancellation or expiration, for all Licensed Products sold by Licensee after
termination, cancellation or expiration of this Agreement that Licensee has on
hand or that are in process of manufacture at the effective date of termination,
cancellation or expiration of this Agreement. For Licensed Products sold after
the termination, cancellation or expiration of this Agreement, Percentage
Royalty shall be payable not later than the twenty-fifth (25th) day after the
end of the month in which the Licensed Products were sold.

 

12.2 Within twenty (20) days after termination, cancellation or expiration of
this Agreement, Licensee shall provide Licensor with a complete inventory of all
remaining Licensed Products and all Licensed Products on order from Third Party
Manufacturers, as well as the anticipated delivery date(s) thereof. Licensor
shall have the right, but not the obligation, to purchase all or any portion of
Licensee’s remaining inventory of Licensed Products at a price equal to seventy
percent (70%) of Licensee’s wholesale list price, in which case no Percentage
Royalty thereon shall be payable. Such right shall be exercisable by giving
written notice to Licensee within ten (10) business days after Licensor receives
Licensee’s inventory listing. Such purchase shall be completed and the purchase
price for the inventory Licensor elects to purchase shall be paid within ten
(10) business days after Licensor exercises its purchase option.

 

12.3

To the extent that Licensor does not opt to purchase Licensee’s remaining
inventory upon termination, cancellation or expiration of this Agreement, and if
and only if (a) Licensee has paid all Percentage Royalty and Minimum Royalty and
submitted all plans and reports in accordance with Articles 5, 6 and 7 hereof,
(b) during the then-current



--------------------------------------------------------------------------------

 

Contract Year, an audit in accordance with the terms of Section 6.4 has been
completed by or on behalf of Licensor to its satisfaction, and (c) Licensee is
not in breach of any of the provisions referenced in Subsections 11.1(a) —
11.1(m), then Licensee shall have six (6) months from the date of termination,
cancellation or expiration of this Agreement in which to sell unsold Licensed
Products through Approved Retailers, Approved Wholesalers, or Approved Closeout
Retailers only. All products remaining unsold at the end of such period shall be
destroyed or given to a charity approved by Licensor. As to any Licensed
Products on order on the date of termination, cancellation or expiration,
Licensee shall have six (6) months from the last date on which such Licensed
Products are received in which to sell such goods through Approved Retailers,
Approved Wholesalers, or Approved Closeout Retailers only and all products
remaining unsold at the end of such period shall be destroyed or given to a
charity approved by Licensor.

ARTICLE 13 — Records after Termination, Cancellation or Expiration

Upon termination, cancellation or expiration of this Agreement, Licensee agrees
to permit Licensor, its agents, attorneys and accountants to inspect, upon
reasonable notice, the records and books of account of Licensee referred to in
Section 6.4 hereof, and to investigate generally all business transactions
carried on by Licensee under and pursuant to this Agreement from time to time
for a period of twelve (12) months following the last sale of Licensed Products,
and Licensee agrees not to destroy any of such records prior to the expiration
of said twelve (12) months.

ARTICLE 14 — Relinquishment of Licensed Matter

 

14.1

At the expiration, cancellation or termination of this Agreement for any reason,
Licensee shall not have acquired and will not claim any right to use any of the
Licensed Trademarks, any other trademark of Licensor, any trademark confusingly
similar to any of the Licensed Trademarks or any trademark of Licensor, or any
trade name containing a term consisting of any part of any of the Licensed
Trademarks or any trademark of Licensor; and Licensee agrees that it will not
thereafter use or adopt any such trademark, trade name, or any related trade
dress or any trademark, trade name, or trade dress confusingly similar thereto.
Licensee further agrees that, after termination, cancellation or expiration of
this Agreement, except as provided in



--------------------------------------------------------------------------------

 

Article 12 hereof, relating to products on hand at termination, it will refrain
from using any trade dress or distinctive features of the Licensed Products’
labeling or design theretofore employed by Licensee in carrying out the
provisions of this Agreement.

 

14.2 Licensee shall not at any time after the date of expiration or termination
of this Agreement:

 

  (a) use or adopt any trademark, trade name or trade dress colorably or
deceptively similar to any of the Licensed Trademarks, or confusingly similar to
any other trademark, trade name or trade dress of Licensor;

 

  (b) use or adopt any other distinctive labeling or design features of the
Licensed Products theretofore employed by Licensee in connection with this
Agreement; or

 

  (c) use or adopt any domain name incorporating all or any part of any of the
Licensed Trademarks or any term colorably or deceptively similar to any of the
Licensed Trademarks.

 

14.3 Further, upon expiration, cancellation or termination of this Agreement for
any reason whatsoever, Licensee shall return to Licensor any and all materials
furnished to Licensee by Licensor (including, but not limited to, promotional
and product development materials), as such material remains the property of
Licensor.

 

14.4 Upon expiration, cancellation, or termination of this Agreement for any
reason, Licensee at its own expense shall deliver promptly to Licensor all
unused labels, Advertising and other materials on which any of the Licensed
Trademarks appear that are in Licensee’s possession or control.

ARTICLE 15 — Fair Practices

Licensor and Licensee each covenants and agrees that both during the term of
this Agreement and thereafter it will not encourage, induce or assist any third
party in doing any act or thing which, were it done by Licensor or Licensee, as
applicable, would be contrary to the provisions of this Agreement.



--------------------------------------------------------------------------------

ARTICLE 16 — No Joint Venture; Indemnification; Maintenance of Insurance

 

16.1 This Agreement shall not in any way be deemed or construed to establish any
relationship between the Parties by way of agency, distributorship, partnership
or joint venture. Neither Party will, nor will either Party have the authority,
directly or indirectly, to contract or purport to contract any bills or other
obligations of any kind in the name of, or chargeable against the other Party,
its agents or employees, or to involve the other Party in any way, either
directly or indirectly, in any expense or liability. Except for claims for which
Licensor is obligated to indemnify Licensee under Section 4.4 hereof, Licensee
shall indemnify, defend, and hold harmless Licensor and its Affiliates and each
of their respective agents, shareholders, officers, directors, and employees
(collectively, the “Indemnified Parties”) from any and all claims, liabilities
and expenses which may be imposed or sought to be imposed upon it or them by
virtue of any representation, act or agency, made by or on the part of Licensee
or any of Licensee’s agents or employees including, without limitation, any of
the foregoing arising out of any defect (whether obvious or hidden and whether
or not present in any sample approved by Licensor) in a Licensed Product, or any
packaging or promotional materials or arising from personal injury or from any
failure on the part of Licensee or its agents or Affiliates to comply with
applicable laws, regulations and standards. Any and all such claims made or
suits brought by anyone in connection with the products manufactured by Licensee
under this Agreement shall be the sole responsibility of Licensee, and Licensor
shall be held harmless by Licensee in all respects from any and all loss,
damage, expense, claim or liability of any kind by reason thereof, including
reasonable attorney’s fees. In the event that a judgment, levy, attachment or
other seizure is entered against Licensor arising from any claim as to which
indemnification is provided hereunder, Licensee shall promptly post the
necessary bond to prevent execution against any property of Licensor. The
provisions of this Section 16.1 shall survive termination, cancellation or
expiration of this Agreement. Licensor will endeavor to give Licensee prompt
written notice of any claim or suit which may give rise to a claim for
indemnification hereunder.

 

16.2

Licensee shall procure and maintain in full force and effect, at its sole cost
and expense, at all times during which Licensed Products are being sold and for
three (3) years thereafter, a product liability insurance policy (on an
occurrence rather than a



--------------------------------------------------------------------------------

 

claims-made basis) with respect to the Licensed Products with a limit of
liability of not less than $5,000,000. Such insurance policy shall include
Licensor as an additional insured thereunder and shall provide for at least
thirty (30) days’ prior written notice to Licensor of the cancellation or
substantial modification thereof. Such insurance may be obtained by Licensee in
conjunction with a policy of products liability insurance which covers products
other than the Licensed Products. Licensee will deliver a certificate of such
insurance to Licensor promptly upon issuance of said insurance policy and shall,
from time to time upon reasonable request by Licensor, promptly furnish to
Licensor evidence of the maintenance of said insurance policy. Nothing contained
in this Section 16.2 shall be deemed to limit in any way the indemnification
provisions of Section 16.1.

ARTICLE 17 — Binding Nature; Assignment

This Agreement is binding upon and for the benefit of Licensee and Licensor,
their respective legal successors, and permitted assigns. The rights and license
given to Licensee by this Agreement are strictly personal. Neither this
Agreement nor any interest in it may be transferred, pledged, mortgaged or
hypothecated by Licensee (including by assignment, sublicense, operation of law
or otherwise) without the prior written consent of Licensor. Any attempted
assignment, sublicense, transfer, encumbrance or other disposal without such
consent shall be void and shall constitute a material default of this Agreement.
Nothing herein shall be deemed to prevent or restrict Licensor’s ability to
sell, transfer or assign any of the Licensed Trademarks or this Agreement to any
party, subject only to Licensee’s rights to continue use thereof as provided
herein, subject to the terms and conditions of this Agreement in all respects.

ARTICLE 18 — Notices

All notices given or required to be given hereunder shall be deemed to be given
and received (a) as of the date sent if sent by overnight courier or facsimile,
with the facsimile notice promptly confirmed by United States registered mail,
postage paid, return receipt requested, or (b) three (3) business days after
being sent by United States certified mail, postage paid, return receipt
requested and addressed as follows or to such other address as shall have been
provided pursuant to notice under this Article.



--------------------------------------------------------------------------------

  LICENSOR:       Assistant General     Counsel Wrangler     Apparel Corp.    
3411 Silverside Road     Wilmington, Delaware     19810     Telephone:
302.477.3930     Facsimile: 302.477.3932 with a copy to:     Director of
Licensing     VF Jeanswear Limited Partnership     400 North Elm Street    
Greensboro, NC     27401     Telephone: 336.332.4636     Facsimile:
336.332.4650]   LICENSEE:   Charlie Stewart     President     Chambers Belt
Company     3230 E. Broadway Road,     A200 Phoenix, AZ 85040     Telephone:
800-276-0019     Facsimile: 602-276-0210     E-mail: cstewart@chambersbelt.com

ARTICLE 19 — Compliance With and Operation of Law

 

19.1 Licensee shall comply in all material respects with all applicable laws,
rules and regulations. Licensee shall use its best efforts to determine that
each manufacturer of Licensed Products complies in all material respects with
all applicable laws, rules and regulations, including applicable wage, hour,
child labor and other employment laws and shall deal only with manufacturers who
so comply and shall, from time to time as requested by Licensor, certify that to
the best of Licensee’s knowledge, after reasonable inquiry, such is the case.

 

19.2 Nothing in this Agreement shall require, encourage or oblige a Party to
perform any act or make any payment which is illegal or in contravention of any
applicable statute, law or regulation.

 

19.3

If any provision of this Agreement is in violation of the present or future law
of any



--------------------------------------------------------------------------------

 

relevant jurisdiction in such a way that it is void or voidable, the validity of
the remaining provisions shall not be affected thereby unless such invalidity is
of an essential and material part of this Agreement, in which event either Party
shall have the right to terminate this Agreement.

ARTICLE 20 — Consent to Jurisdiction; Waiver of Jury Trial

 

20.1 Subject to Article 21 hereof, Licensee hereby irrevocably submits to the
jurisdiction of any Delaware state court sitting in Wilmington, Delaware or the
United States District Court for the District of Delaware over any action or
proceeding arising out of or relating to this Agreement. Service of process in
any such action or proceeding arising out of or relating to this Agreement may
be made to Licensee by mailing or delivering a copy of such process to Licensee
at Licensee’s address as specified in Article 18 hereof. Nothing in this Article
20 shall affect the right of Licensor to serve legal process in any other manner
permitted by law or affect the right of Licensor to bring any action or
proceeding against Licensee or its property in the courts of any other
jurisdictions.

 

20.2 Licensee hereby irrevocably agrees that any action or proceeding arising
out of or relating to this Agreement may be brought against Licensor solely in
Delaware state court sitting in Wilmington, Delaware or the United States
District Court for the District of Delaware,

 

20.3 Licensee and Licensor hereby waive all rights to trial by jury in any
action, suit, proceeding or counterclaim arising out of or relating to this
Agreement or any other agreement, instrument or other document executed in
connection herewith.

 

20.4 Licensee may not commence any action or proceeding against Licensor without
giving Licensor thirty (30) days’ prior written notice of its intention to
commence an action or proceeding and the basis therefor.

 

20.5 The provisions of this Article 20 shall survive the expiration,
cancellation or termination of this Agreement.

ARTICLE 21 — Arbitration

Licensor may require by written notice at any time, including, without
limitation,



--------------------------------------------------------------------------------

during the notice period referenced in Section 20.4 hereof, that any controversy
or claim arising out of or relating to this Agreement, or the breach thereof,
except any claim or controversy relating to the performance of a third party
manufacturer, may be finally settled by arbitration before three (3) arbitrators
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”). If Licensor does so require, then each Party shall appoint
one (1) arbitrator and a third shall be appointed by agreement of the named
arbitrators. If any Party fails to appoint an arbitrator within thirty (30) days
after demand for arbitration is filed with the AAA, or if the named arbitrators
are unable to agree on the appointment of a third arbitrator within sixty
(60) days after the first two arbitrators have been appointed, the AAA shall
select such unnamed or unappointed arbitrators in accordance with its standard
procedures. Arbitration shall be conducted in the English language at
Wilmington, Delaware. The award of the arbitrators shall be final and
enforceable, and judgment upon any award rendered thereby may be entered in any
court having jurisdiction, or application may be made to such court for a
judicial acceptance of the award and an order of enforcement, as the case may
be. Anything herein to the contrary notwithstanding, the arbitration provided
for herein shall in no way limit, affect, hinder or become a precondition to or
a qualification upon the rights of either Party to obtain immediate equitable
relief to which it may be entitled. The provisions of this Article 21 shall
survive the expiration, cancellation, or termination of this Agreement.

ARTICLE 22 — Licensor’s Representative

Licensor has appointed Licensor’s Representative to perform Licensor’s rights
and obligations under Section 2.4, 14.3 and 14.4 and Articles 7, 8, 9, 10, and
13 of this Agreement, and Licensee shall cooperate with Licensor’s
Representative under this Agreement with respect to such Section and Articles
and otherwise as Licensor may direct from time to time.

ARTICLE 23 — Entire Agreement

This Agreement constitutes the entire Agreement between the Parties relating to
the subject matter hereof and supersedes any prior agreement or understanding.
There are no terms, obligations, covenants, representations, statements or
conditions other than those contained herein. No variation or modification of
this Agreement nor waiver of any of the terms and provisions hereof shall be
deemed valid unless in writing and signed by both Parties.



--------------------------------------------------------------------------------

ARTICLE 24 — Term

This Agreement shall become effective as of January 1, 2007 and shall expire on
December 31, 2009, unless sooner terminated as herein provided.

ARTICLE 25 — Governing Law

This Agreement shall be governed and construed in accordance with the internal
laws of the State of Delaware, United States of America, without regard to its
provisions governing conflicts of law.

ARTICLE 26 — Confidentiality

Each Party agrees that the terms of this Agreement will be kept confidential by
it and its representatives (which term shall include its directors, members,
officers, employees, agents, banks, advisors, and in the case of Licensee,
factors). Each Party shall be responsible for any breach of this agreement of
confidentiality by it or its representatives, and the other Party shall be
entitled to directly enforce such agreement. The foregoing to the contrary
notwithstanding, disclosure of this Agreement may be made in a public
announcement or filing with the Securities and Exchange Commission or a national
securities exchange if and to the extent, in the written opinion of either
Party’s counsel, such disclosure is required.

ARTICLE 27 — Equitable Relief

Licensee acknowledges that Licensor will have no adequate remedy at law if
Licensee continues to manufacture, sell, advertise, promote or distribute the
Licensed Products upon the expiration, cancellation or termination of this
Agreement. Licensee acknowledges and agrees that, in addition to any and all
other remedies available to Licensor, Licensor shall have the right to have any
such activity by Licensee restrained by equitable relief, including, but not
limited to, a temporary restraining order, a preliminary injunction, a permanent
injunction, or such other alternative relief as may be appropriate, without the
necessity of posting any bond.

ARTICLE 28 — Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same Agreement.



--------------------------------------------------------------------------------

ARTICLE 29 — Competition by Licensor

Subject to Section 11.2 hereof, for so long as Licensee is not in default under
this Agreement, Licensor agrees not to sell or distribute Licensed Products
bearing any of the Licensed Trademarks within the Distribution and Sales
Licensed Territory, unless such Licensed Products have been acquired from
Licensee in accordance with the terms of this Agreement and except that sales,
advertising and distribution on-line and/or through the Internet or other
computer network are hereby reserved to Licensor.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.

 

    LICENSOR [Countersigned for internal control purposes only]     WRANGLER
APPAREL CORP.     By:  

/s/ Helen L. Winslow

/s/ Candace S. Cummings

    Name:   Helen L. Winslow Candace S. Cummings     Title:   Vice President    
Date:   January 9, 2008     LICENSEE     CHAMBERS BELT COMPANY     By:  

/s/ Cathy Taylor

    Name:   Cathy Taylor     Title:   CEO Phoenix     Date:   2/28/2008



--------------------------------------------------------------------------------

SCHEDULE 1.14

DESCRIPTION OF LICENSED PRODUCTS

Leather, canvas webbing, and leather blend men’s and boys’ non-western belts and
small personal leather and nonleather accessories, namely, wallets, key fobs,
key chains, and Dopp kits.



--------------------------------------------------------------------------------

SCHEDULE 1.34—TRADEMARKS

If Licensee is authorized to advertise, distribute and sell Licensed Products in
the country indicated, then there is an “X” in the “Sales” column. If there is
no “X” in the “Sales” column, then Licensee is not authorized to advertise,
distribute, or sell Licensed Products in the country indicated.

If Licensee is authorized to manufacture Licensed Products in the country
indicated, then there is an “X” in the “Mfg.” column. If there is no “X” in the
“Mfg.” column, then Licensee is not authorized to manufacture Licensed Products
in the country indicated.

 

Country

  

Trademark

   Sales    Mfg.    Status   Class   

Goods

  

Registration/
Application
No.

  

Registration/
Application
Date

Canada

   WRANGLER HERO    X       ®   25    Clothing, namely, belts    TMA513267   
7/27/1999

Canada

   WRANGLER HERO    X       TM   18    backpacks, messenger bags, carrying bags
namely athletic bags, tote bags, school bags and overnight bags, travelling
bags, luggage, and wallets.    1319294    10/10/2006

Canada

   WRANGLER HERO    X       TM   18    Leather belts    1354228    7/03/2007

US

   WRANGLER HERO    X    X    ®   25    belts and suspenders    2179222   
8/4/1998

US

   WRANGLER HERO    X    X    TM   18    Leather belts    77228930    7/13/2007

US

   WRANGLER HERO    X    X    TM   18    small personal leather and non-leather
accessories, namely, wallets, key fobs, key chains, and Dopp kits.    77238050
   7/25/2006

US

   TIMBER CREEK BY WRANGLER    X       ®   25    belts, suspenders and socks   
2229189    3/02/1999

US

   TIMBER CREEK BY WRANGLER    X       TM   18    Leather belts    77232223   
7/06/2007

US

   TIMBER CREEK BY WRANGLER    X       TM   18    small personal leather and
non-leather accessories, namely, wallets, key fobs, key chains, and Dopp kits.
   77237477    7/24/2007



--------------------------------------------------------------------------------

Country

  

Trademark

   Sales    Mfg.    Status   Class   

Goods

   Registration/
Application
No.    Registration/
Application
Date

US

   WRANGLER JEANS CO    X    X    TM   18, 25   

CI.18: backpacks, waist packs, duffel bags, tote bags, coin purses, handbags,
shoulder bags, cosmetic bags sold empty, toiletry cases sold empty, travel cases
sold empty, wallets, luggage, umbrellas; carrying bags made of leather or
imitation leather, and purses made of leather or imitation leather

 

CI. 25: bandannas, belts, bib overalls, blazers, blouses, boots, caps, casual
dresses, casual pants, coats, coveralls, dungarees, gloves, hats, hooded
jackets, hooded shirts, hosiery, jackets, jeans, jumpers, knit/woven shirts, leg
warmers, leotards, overalls, ponchos, pullovers, shirts, shoes, shorts, skirts,
slacks, socks, suspenders, sweat shirts, sweaters, sweatpants, sweat shorts,
trousers, t-shirts, vests, work pants, work shirts; denim clothing namely denim
shorts, denim pants, denim skirts, denim shirts, derim vests, denim jackets,
denim coats, denim overalls, denim coveralls, denim hats, denim caps, denim
belts.

   78343197    12/19/2003

US

   WRANGLER JEANS CO    X    X    TM   18    Leather belts    77232231   
7/6/2007

US

   WRANGLER JEANS CO    X    X    TM   18    backpacks, waist packs, duffel
bags, tote bags, coin purses, handbags, shoulder bags, cosmetic bags sold empty,
toiletry cases sold empty, travel cases sold empty, wallets, luggage, umbrellas;
carrying bags made of leather or imitation leather, and purses made of leather
or imitation leather    78343197    12/19/2003

US

   LOGO [g19258pg39img.jpg]    X    X    TM   18, 25   

CI.18: backpacks, carrying bags, traveling bags, and wallets

 

CI.25: jackets, pull-over tops, shirts, t-shirts, vests, casual pants, shorts,
parkas, jeans, boots, shoes, sneakers, socks belts, hooded jackets,
wind-resistant jackets

   77026933    10/23/2006

China

   WRANGLER HERO       X    TM   25    clothing    6052164    5/16/2007



--------------------------------------------------------------------------------

Country

  

Trademark

   Sales    Mfg.    Status   Class   

Goods

   Registration/
Application
No.    Registration/
Application
Date

China

   WRANGLER HERO       X    TM   18    backpacks being made of denim or nylon or
leather or imitation leather; messenger bags made of denim or nylon or leather
or imitation leather; shoulder bags being made of denim or nylon or leather or
imitation leather; handbags being made of denim or nylon or leather or imitation
leather; carrying bags being made of denim or nylon or leather or imitation
leather; purses being made of denim or nylon or leather or imitation leather;
wallets being made of denim or nylon or leather or imitation leather; coin
purses being made of denim or nylon or leather or imitation leather; key holders
being made of denim or nylon or leather or imitation leather; cardholders being
made of denim or nylon or leather or imitation leather; small cases being made
of denim or nylon or leather or imitation leather; cosmetic bags being made of
denim or nylon or leather or imitation leather; toiletry cases (sold empty)
being made of denim or nylon or leather or imitation leather; traveling bags
being made of denim or nylon or leather or imitation leather; travel cases being
made of denim or nylon or leather or imitation leather; trunks being made of
denim or nylon or leather or imitation leather; luggage; belts made of leather
or imitation leather; suspenders made of leather or imitation leather;
semi-worked or un-worked leather; straps; animal skins; umbrellas; walking
sticks; clothing for pets; gut for making sausages.    5678775    10/24/2006

China

   TIMBER CREEK BY WRANGLER       X    ®   25    clothing (includes belts,
hosiery and socks); headgear.    1268277    4/28/1999

China

   TIMBER CREEK BY WRANGLER       X    TM   18    Leather, canvas webbing, and
leather blend men’s and boys’ belts and small personal leather and non-leather
accessories, namely, wallets, key fobs, key chains, and Dopp kits.    6209377   
8/8/2007

China

   WRANGLER JEANS CO       X    TM   25    jeans, pants, shorts, skirts, tops,
blouses, shirts, vests, jackets, coats, overalls, coveralls, scarves, gloves,
bandanas, belts, suspenders, ties, and clothing; socks, shoes, boots, and
footwear; earmuffs, hats, caps, and headgear.    4905384    9/20/2005

China

   WRANGLER JEANS CO       X    ™   18    Leather, canvas webbing, and leather
blend men’s and boys’ belts and small personal leather and non-leather
accessories, namely, wallets, key fobs, key chains, and Dopp kits.    6209376   
8/8/2007



--------------------------------------------------------------------------------

Country

  

Trademark

   Sales    Mfg.    Status   Class   

Goods

   Registration/
Application
No.    Registration/
Application
Date

China

   WRANGLER OUTDOOR       X    TM   18    Leather, canvas webbing, and leather
blend men’s and boys’ belts and small personal leather and non-leather
accessories, namely, wallets, key fobs, key chains, and Dopp kits.    6209375   
8/8/2007

China

   WRANGLER OUTDOOR       X    TM   25    jeans, pants, shorts, skirts, tops,
blouses, shirts, vests, jackets, coats, overalls, coveralls, scarves, gloves,
bandanas, belts, suspenders, ties and clothing; socks, shoes, boots and
footwear; earmuffs, hats, caps, and headgear    6208088    8/8/2007

Mexico

   WRANGLER HERO       X    ®   25    All articles of clothing    524968   
3/28/2006

Mexico

   WRANGLER HERO       X    TM   18    Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.    869313    7/19/2007

Mexico

   TIMBER CREEK BY WRANGLER       X    ®   18    leather and imitations of
leather, and goods made of these materials and not included in other classes   
525392    92/8/2005

Mexico

   TIMBER CREEK BY WRANGLER       X    ®   25    All articles of clothing and
headgear    591529    10/28/1998

Mexico

   WRANGLER JEANS CO       X    TM   25    Clothing, footwear, headgear.   
869312    7/19/2007

Mexico

   WRANGLER JEANS CO       X    TM   18    Leather and imitations of leather,
and goods made of these materials and not included in other classes; animal
skins, hides; trunks and traveling bags; umbrellas, parasols and walking sticks;
whips, harness and saddlery.    869311    7/19/2007

Mexico

   WRANGLER OUTDOOR       X    TM   18    Leather, canvas webbing, and leather
blend men’s and boys’ non-western belts and small personal leather and
non-leather accessories, namely, wallets, key fobs, key chains, and Dopp kits.
   894628    11/8/2007

Mexico

  

WRANGLER

OUTDOOR

      X    TM   25    clothing, footwear and headgear, and accessories, namely,
belts.    894629    11/8/2007

The Trademarks are to be used by Licensee only as shown below for Distribution
and Sales in the United States of America only:

LOGO [g19258pg41img.jpg]



--------------------------------------------------------------------------------

The Trademarks are to be used by Licensee only as shown below for Distribution
and Sales in Canada only:

LOGO [g19258pg42img.jpg]

* “Goods Covered by Registration” only includes the goods covered by the
referenced trademark registration in the relevant class; it does not specify the
goods that Licensee is authorized to distribute, sell or manufacture under the
Agreement. Schedule 1.14 hereof specifies the goods that Licensee is permitted
to distribute, sell or manufacture.



--------------------------------------------------------------------------------

Schedule 5.7

WRANGLER APPAREL CORP.

QUARTERLY ADVERTISING EXPENDITURES REPORT

 

QUARTER  

 

    LICENSEE:   CHAMBERS BELT COMPANY

 

EXPENSES

               

AMOUNT BUDGETED

   

THIS QUARTER

    

YEAR-TO-DATE

    

THIS QUARTER

    

YEAR-TO-DATE

MEDIA/ADVERTISING

                                         

TELEVISION

                                         

RADIO

                                         

CINEMA

                                         

PRESS

                                         

POINT OF SALE

                                         

IN-STORE-DISPLAY

                                         

IN-STORE-PROMOTIONAL

                                         

GIVE-AWAYS

                                         

OTHER PROMOTIONAL

                                         

TOTALS

                                         



--------------------------------------------------------------------------------

Schedule 5.7 Continued

 

CUMULATIVE ANNUAL ADVERTISING COMMITMENT 1.    TOTAL NET SALES YEAR TO DATE
(FROM SCHEDULE ABOVE)   

                                          

   2.    ADVERTISING PERCENTAGE (FROM CONTRACT)   

                                          

   3.    ADVERTISING COMMITMENT YEAR TO DATE (LINE 1 X LINE 2)   

                                          

   4.    EXPENDITURE YEAR TO DATE (FROM SCHEDULE ABOVE)   

                                          

  

ATTACH ONE COPY OF EACH ADVERTISEMENT PRINTED OR AIRED DURING THE QUARTER WITH
THE DATES PRINTED OR AIRED AND THE NAME OF THE PUBLICATION IN WHICH THE
ADVERTISEMENT WAS PRINTED OR THE NAME OF THE RADIO OR TV STATION THAT AIRED THE
ADVERTISEMENT.



--------------------------------------------------------------------------------

Schedule 6.3

WRANGLER APPAREL CORP.

QUARTERLY PERFORMANCE REPORT

Licensee: Chambers Belt Company

 

REPORT FOR THE  

 

   QUARTER ENDING  

 

 

CURRENT QUARTER

Month

    

Sales – Firsts

    

Sales – Seconds

              (Closeouts)

 

    

 

    

 

 

    

 

    

 

 

    

 

    

 

1. Total Sales Current Quarter

    

 

    

 

2. Less Sales Deductions

    

 

    

 

3. Net Sales

    

 

    

 

4. Royalty Rate

    

 

    

 

5. Royalty Payable     

 

    

 

YEAR TO DATE NET SALES SUMMARY

6. Sales – Prior Quarter(s)

(Line 8 from prior reports)

    

 

    

 

7. Current Quarter (line 3)     

 

    

 

8. Total Sales – through

current Qtr. (Line 6 + Line 7)

    

 

    

 

 

ANNUAL CONTRACT RECONCILIATION 9. Minimum Royalty Due for Contract Year   

 

10. Royalties Paid to Date for Contract Year   

 

11. Add’l Royalty Due end of Contract Year

(If Line 9> Line 10)

  

 

 

Date Prepared:  

 

   Prepared By:  

 



--------------------------------------------------------------------------------

Schedule 6.3 continued

WRANGLER APPAREL CORP.

QUARTERLY PERFORMANCE REPORT

The factories currently being used by Licensee to manufacture Licensed Products
are:

Attach two (2) invoices or bills of lading for each of the Licensed Trademarks
used by Licensee, demonstrating current use thereof, along with five
(5) hangtags or labels showing such use.

Attach a copy of Licensee’s audited financial statements for the previous year
(to the appropriate Quarterly Performance Report).



--------------------------------------------------------------------------------

Schedule 6.3 Continued

WRANGLER APPAREL CORP.

LICENSEE: CHAMBERS BELT COMPANY

QUARTERLY PERFORMANCE REPORT

SALES

 

PERIOD:  

 

   QUARTER  

 

   COUNTRY:  

 

   DATE:  

 

 

PRODUCT CATEGORY

   THIS QUARTER    YEAR TO DATE    ANNUAL
TARGET    THIS YEAR    LAST YEAR    % INCLUDED    THIS YEAR    LAST YEAR   
% INCLUDED       PCS    VALUE    PCS    VALUE    PCS    VALUE    PCS    VALUE   
PCS    VALUE    PCS    VALUE    PCS    % YTD                                    
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                 

GRAND TOTAL

                                         



--------------------------------------------------------------------------------

SCHEDULE 6.5

MONTHLY SALES REPORT

WRANGLER APPAREL CORP.

CHAMBERS BELT COMPANY

 

Month of                 , 20           Preparation Date  

 

 

PRODUCT GROUP

 

NET UNITS

 

NET SALES

 

PRICE/UNIT

                                               

TOTALS:

     

 

(1) Total sales for month:                                         

 

(2) Royalty at                  percent

Royalties accrued Quarter-to-date:                                             



--------------------------------------------------------------------------------

SCHEDULE 7.1.a

LIST OF MANUFACTURERS

Licensee is authorized to use a manufacturer if it appears on the following list
and if such manufacturer has been approved by VF Corporation or a third-party
factory compliance monitoring organization listed in Section 8.2 hereof.
Licensee is not authorized to use any manufacturers not on the following list.
Licensee is also not authorized to use any manufacturers that have not been
approved either by VF Corporation or by a third-party factory compliance
monitoring organization listed in Section 8.2 hereof, regardless whether the
manufacturer appears on the following list.

 

AAA (Pacific Sunrise)

   Chambers California (Prestige) Bruce Wang   

Attention: Franklin Dominguez

brace@pacsun.com.tw    fdominguez@chambersbelt.com julia@pacsun.com.tw    5445
Jillson Street The 3rd Stage    Commerce, CA 90040 Industrial Area, South City
   Phone: 1-323-726-2109 Tongan, Xiamen, China    Fax: 1-323-890-3645 Postcode:
361100    Phone: 011-886-422-515208    Fu Village (Well Hope) Fax:
011-86-592-7315656   

Attention: Jeddy

   jeddy@fuvillage. com Belt Master (Wan I Leather (Xiamen) Co.    No 5,
Fengshan Rd., Ltd    Daling Village, Shilou Town Maple Chiu    Panyu District,
Guangzhou City, maplechiubm1@gmail. com    Guangdong, China 511447
maggie@beltmaster.com.cn    Phone: 86-20-84843970 Xi Yang Chun, Wu Xian Zhen,   
Fax: 86-20-84843319 Tong an Xiamen, China 361100    Phone: 011-86-592-7307777   
Wing Sing Fax: 011-86-592-7307666   

Attention: Ricky

   rickylui@wingltd.com Chambers De Mexico    Heli Industry Garden, Xiacao
Village, Wang Attention: Ron Davis    niu dun Town, rdavis@chambersbelt. com   
Dongguan City, Guangdong Province, China #28 Calle Zaragoza    523200 Pitiquito,
Sonora, Mexico    Phone: 86-769-88562296 Phone: 011-52-637-37-10063    Fax:
86-769-8856-2296 Fax: 011-52-637-37-10155   



--------------------------------------------------------------------------------

SCHEDULE 7.1.b

LETTER TO THIRD PARTY MANUFACTURER

Gentlemen:

You have been engaged as a third party manufacturer of Chambers Belt Company
(the “Company”) in connection with its agreement with Wrangler Apparel Corp.
(the “Trademark Owner”), to manufacture to the order of the Company certain
products listed on Exhibit A attached hereto (the “Manufacturing Agreement”)
which will display or incorporate various properties, such as, but not limited
to, trademarks, trade dress, patterns, methods of manufacture, designs and
copyrights owned by or to be used solely for the benefit of the Trademark Owner
(the “Properties”). In order to permit the Company to comply with its
obligations to, and expressly for the benefit of, the Trademark Owner, certain
representations and agreements must be made and undertaken by you.

You acknowledge that the said Properties have great value and/or goodwill
associated therewith and all are the valid and exclusive property of the
Trademark Owner. You agree that you will not attack the legal or beneficial
title of the Trademark Owner to the Properties nor acquire or seek to acquire or
claim any right, title or interest in or to the Properties. You agree that you
will not harm, misuse or bring into disrepute the Properties or the name or
goodwill of the Trademark Owner, and that you will not use the Properties or the
Trademark Owner’s name or any name similar thereto in any manner other than as
expressly contemplated by the Manufacturing Agreement between you and the
Company.

You agree that all related designs, labels or materials created by you for the
Company shall become the property of the Trademark Owner, and you shall without
charge promptly execute any necessary formal assignment or document relating
thereto.

You shall not use or permit the use of the Properties on any product
manufactured or sold by you, other than on those products to be sold to the
Company. In no event shall you sell any products or materials displaying or
incorporating the Properties to anyone but the Company. Immediately upon
completion of your engagement as a third party manufacturer, all branded
materials used on such products and any unused or defective products or
materials shall be returned to the Company. You shall comply with all
requirements of the Company and the Trademark Owner concerning the disposal of
any branded materials remaining in your possession at the termination of the
relationship between us.

Any information you receive concerning but not limited to the construction or
manufacture of products displaying or incorporating the Properties should be
treated as confidential and should not be disclosed to any third party unrelated
to the Trademark Owner or the Company.

You will comply in all material respects with all applicable laws, rules and
regulations including, without limitation, wage, hour, child labor and other
employment laws and regulations. You hereby certify that you do not use prison
or forced labor in your operations. In addition to the foregoing, you shall and
comply with, the Terms of Engagement in the form attached hereto as Exhibit B
and you shall execute and deliver to the Company the Certification of Terms of



--------------------------------------------------------------------------------

Engagement attached hereto as Exhibit C. These Terms of Engagement, together
with the Global Compliance Principles attached thereto as Exhibit B-l and the VF
Corporation Code of Business Conduct Policy attached hereto as Exhibit B-2, form
the VF Compliance Program, with which you shall comply.

You also agree to permit representatives of the Company and/or the Trademark
Owner to inspect and evaluate your manufacturing operations at any time from the
date of your acceptance of this letter until thirty (30) days following its
completion by you to ensure your compliance with the terms of this letter and
the Terms of Engagement. In connection with the manufacture of products for your
Company, you shall use only those facilities identified below unless otherwise
agreed in writing by the Company.

You recognize and acknowledge that a breach by you of any of the foregoing will
result not only in the immediate termination of your manufacturing contract with
the Company, but also may cause Wrangler Apparel Corp. irreparable injury which
cannot be readily remedied in damages. Accordingly, you agree for the benefit of
both the Company and the Trademark Owner, that, in addition to all of the legal
and equitable remedies, including a full accounting and payment of any improper
gains made by you and attorneys’ fees, either or both the Company and the
Trademark Owner shall have the right of injunction for any such breach.

Please indicate your agreement to the foregoing by signing and returning to the
Company the two (2) copies of this letter and the two copies of the Terms of
Engagement enclosed for your convenience.

 

Very truly yours, CHAMBERS BELT COMPANY By:  

 

Name:   Title  

AGREED TO AND ACCEPTED:

(Third Party Manufacturer)

By:  

 

Name:   Title:   Date:   Company Name: Company Mailing Address:

Address, including telephone number and principal contact person for each
manufacturing facility operated by Third Party Manufacturer (attached):



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE 7.1.b

PRODUCTS TO BE MANUFACTURED

Quantity

Style

Description

Delivery Date



--------------------------------------------------------------------------------

EXHIBIT B TO SCHEDULE 7.1.b

LOGO [g19258pg53img.jpg]

VF CORPORATION

Terms of Engagement

VF Corporation operates under a Code of Business Conduct, which sets forth the
key principles under which the Company and its worldwide subsidiaries are
required to operate. The Code of Conduct states that the conduct of business
with employees, customers, consumers, suppliers and all others shall be on an
honest, fair and equitable basis. It has been and will continue to be the
Company’s policy to obey the laws of each country and to honor our obligations
to society by being an economic, intellectual, and social asset to each
community and nation in which the Company operates.

In the selection of its contractors, suppliers and agents, VF works hard to
choose reputable business partners who are committed to ethical standards and
business practices compatible with those of the Company. At the very minimum, VF
expects its contractors, suppliers and agents, to comply with all legal
requirements applicable to their operations and employment.

The purpose of these TERMS OF ENGAGEMENT is to make clear that, taking into
account differences in cultures and legal requirements, we expect that wherever
our products are manufactured they will be manufactured in a manner compatible
with the high standards that have contributed to the outstanding reputation of
our brands and our Company. Each of the Company’s contractors, suppliers and
agents, agrees that, by accepting orders from the Company or any of its
subsidiaries, it will abide by and implement these Terms of Engagement and
require the same from each of its VF approved and authorized subcontractors.
Each of the Company’s contractors, suppliers and agents acknowledges that its
failure to honor this agreement will compel VF to reevaluate, and possibly
terminate, its business relationship with such supplier.

Ethical Standards

VF will only do business with contractors, suppliers and agents who operate
within a set of ethical standards compatible with VF’s Code of Business Conduct.



--------------------------------------------------------------------------------

Legal Requirements

VF will only do business with contractors, suppliers and agents that comply with
the applicable laws and regulations of the jurisdictions in which they operate.

Intellectual Property Rights

We will not do business with contractors, suppliers and agents who do not
respect our intellectual property rights in our brands,

Product Labeling

All VF contractors, suppliers and agents must accurately label our products with
their country of origin in compliance with the laws of the United States and
those of the country of manufacture. For products shipped to countries other
than the United States, the laws of the importing country will prevail.

Indemnification

Each VF Contractor will indemnify and hold VF harmless from and against all
losses arising out of or resulting from such contractor’s failure to adhere to
these Terms of Engagement.

VF Corporation Global Compliance Principles

All VF manufacturers will manufacture products in accordance with the VF
Corporation Global Compliance Principles.



--------------------------------------------------------------------------------

LOGO [g19258pg55img.jpg]   EXHIBIT B-l TO   VF CORPORATION TERMS OF ENGAGEMENT,
  which is Exhibit B TO Schedule 7.1.b

VF Corporation

Global Compliance Principles

These Compliance Principles apply to all facilities that produce goods for VF
Corporation, or any of its subsidiaries, divisions, or affiliates, including
facilities owned and operated by VF and its contractors, agents and suppliers
herein referred to as VF Authorized Facilities.”

While VF recognizes that there are different legal and cultural environments in
which factories operate throughout the world, these Compliance Principles set
forth the basic requirements all factories must meet in order to do business
with VF.

VF strongly encourages contractors, agents, and suppliers to exceed these
Compliance Principles and promote best practices and continuous improvement
throughout all their factories. These Global Compliance Principles or their
equivalent must be posted in all major workplaces, translated into the
language(s) of the employees.

Principle 1 - Legal and Ethical Business Practices: VF Authorized Facilities
must fully comply with all applicable laws of the countries in which they are
located including all laws, regulations and rules relating to wages, hours,
employment, labor, health and safety, the environment, immigration, and the
apparel industry. Employers must be ethical in their business practices.

Principle 2 - Child Labor: No person shall be employed at an age younger than 15
(or 14 where consistent with International Labor Organization guidelines) or
younger than the age for completing compulsory education in the country of
manufacture where such age is higher than 15. All VF Authorized Facilities must
observe all legal requirements for work of employees under 18 years of age,
particularly those pertaining to hours of work and working conditions.

Principle 3 - Forced Labor: VF Authorized Facilities will not use involuntary or
forced labor—indentured, bonded or otherwise.

Principle 4 - Wages and Benefits: VF recognizes that compensation packages vary
by country. All VF Authorized Facilities must compensate their employees fairly
by providing compensation packages comprising wages and benefits that, at the
very least, comply with legally mandated minimum standards or the prevailing
industry wage, whichever is higher, and shall provide legally mandated benefits.
Employees must be fully compensated for overtime according to local law and each
employee must be provided with a clear, written accounting for each pay period.



--------------------------------------------------------------------------------

Principle 5 - Hours of Work: VF Authorized Facilities must ensure employees’
hours worked shall not, on a regularly scheduled basis, exceed the lesser of
(a) the legal limitations on regular and overtime hours in the jurisdiction in
which they manufacture or (b) 60 hours per week including overtime (except in
extraordinary business circumstances). Employees must be informed at the time of
hiring if mandatory overtime is a condition of employment. All employees will be
entitled to at least one day off in every seven-day period.

Principle 6 - Freedom of Association and Collective Bargaining: VF Authorized
Facilities shall obtain and comply with current information on local and
national laws and regulations regarding Freedom of Association and Collective
Bargaining. No employee shall be subject to harassment, intimidation or
retaliation in their efforts to freely associate or bargain collectively.

Principle 7 - Health and Safety: VF Authorized Facilities must provide their
employees with a clean, safe and healthy work environment, designed to prevent
accidents and injury to health arising out of or occurring during the course of
work. All VF Authorized Facilities are required to comply with all applicable,
legally mandated standards for workplace health and safety in the countries and
communities in which they operate.

Principle 8 - Nondiscrimination: While VF recognizes and respects cultural
differences, employment (including hiring, remuneration, benefits, advancement,
termination and retirement) should be based on ability and not on belief or any
other personal characteristics. VF Authorized Facilities may not discriminate on
the basis of race, age, color, national origin, gender, religion, sexual
orientation, disability, political opinion, or social or ethnic origin.

Principle 9 - Harassment: VF Authorized Facilities must treat all employees with
respect and dignity. VF Authorized Facilities may not subject employees to
corporal punishment, physical, sexual, psychological or verbal harassment or
abuse. In addition, VF Authorized Facilities may not use monetary fines as a
disciplinary practice.

Principle 10 - Women’s Rights: VF Authorized Facilities must ensure that women
workers will receive equal remuneration, including benefits, equal treatment,
equal evaluation of the quality of their work, and equal opportunity to fill all
positions open to male workers. Pregnancy tests will not be a condition of
employment, nor will they be demanded of employees. Workers who take maternity
leave (of a duration determined by local and national laws) will not face
dismissal nor threat of dismissal, loss of seniority or deduction of wages, and
will be able to return to their former employment at the same rate of pay and
benefits. Workers will not be forced or pressured to use contraception. Workers
will not be exposed to hazards, including glues and solvents, which may endanger
their safety, including their reproductive health. Facilities shall provide
appropriate services and accommodation to women workers in connection with
pregnancy.



--------------------------------------------------------------------------------

Principle 11 - Subcontracting: VF Authorized Facilities will not utilize
subcontractors in the manufacturing of VF products or components without VF’s
written approval and only after the subcontractor has agreed to comply with the
Terms of Engagement, including these Global Compliance Principles.

Principle 12 - Monitoring and Compliance: VF Authorized Facilities will maintain
on site all documentation necessary to demonstrate compliance with these Global
Compliance Principles. VF and its subsidiaries will undertake affirmative
measures, such as announced and unannounced on-site inspections of production
facilities, to monitor compliance with these Global Compliance Principles. VF
Authorized Facilities must allow VF representatives full access to production
facilities, employee records and employees for confidential interviews in
connection with monitoring visits. In addition, VF Authorized Facilities must
respond promptly to reasonable inquiries by VF representatives concerning the
subjects addressed in the audit.

Principle 13 - Informed Workplace: VF Authorized Facilities should inform
employees about the workplace standards orally and through the posting of
standards in a prominent place and undertake other efforts to educate employees
about the standards on a regular basis.

Principle 14 - Worker Residence (Dormitory): Dormitories of VF Authorized
Facilities must provide a clean, safe, and healthy residence environment. The
dormitory design must provide adequate privacy, security, and freedom of
movement for all occupants. Dormitory facilities must comply with all
applicable, legally mandated standards, for public domiciles in the countries
and communities in which they are located.

Principle 15 - Facility Security: It is VF Corporation policy that all suppliers
establish facility security procedures to guard against the introduction of
non-manifested cargo into outbound shipments. Such items would include drugs,
biological agents, explosives, weapons, radioactive materials, illegal aliens,
and other contraband.

Violations of these Global Compliance Principles will be appropriately remedied
at the cost of the facility. VF reserves the right to take necessary measures to
ensure future compliance with these Global Compliance Principles. Failure to
comply with these Global Compliance Principles may ultimately result in
termination of the relationship between VF and the Authorized Facility.



--------------------------------------------------------------------------------

VF CORPORATION TERMS OF ENGAGEMENT,

which is Exhibit B TO Schedule 7.1.b

VF Corporation Code of Business Conduct Policy

Values Statement

VF is the global leader in creating powerful brands of apparel. The consumer is
the focus of everything we do.

We are the best at bringing people comfort and quality in our brands. We know
our consumers, where they are and where they’re headed. We are dedicated to our
retail partners. We believe in treating our associates, our colleagues and all
those we serve in the course of doing business with the highest levels of
honesty, integrity, consideration and respect.

Our world-class people are the source of our success. As a company, we bring
excellence in operations and the latest technology to the art of apparel. We
bring to market the right products at the right time. Working together, we have
a bright future because we create superior products and market them with
exceptional skill.

All these things mean success—for our associates, our retailers, our
shareholders, our communities, and the millions of people who feel good in our
brands.

These are the things that make us great. These are the things that make us VF.

Purpose and Compliance

A cornerstone of our business philosophy is to achieve a leadership position in
every facet of our business while maintaining the highest standards of
excellence and integrity.

The conduct of business with associates, customers, consumers, suppliers, and
all others shall be on an honest, fair and equitable basis. It has been and will
continue to be the Company’s policy to obey all applicable laws and to honor our
obligations to society by being an economic, intellectual, and social asset to
each community and nation in which the Company operates.

The Board of Directors and Management of the Company have adopted the Code of
Business Conduct as set forth below. The Code is intended to establish minimum
general standards of conduct encompassing the most common and sensitive areas in
which the business operates. Other specific corporate policies and guidelines
will expand on broad statements made in this policy and will cover other
subjects relative to the management of the business.

All managers will be responsible for the distribution of this Code to their
associates. Every associate is responsible for complying with these principles,
guidelines, and policies. Any violation may be grounds for dismissal.



--------------------------------------------------------------------------------

Code of Business Conduct

Business Ethics

The Company enjoys a reputation for integrity and is committed to continuing its
high standard of integrity worldwide.

Personal Integrity

The Company expects all its associates to be dedicated to providing the consumer
with products of superior quality and value. The Company believes associates
should consider this a matter of personal integrity. Among other things,
personal integrity means performing our jobs to the fullest, being accountable
for our actions, and upholding the values, principles and standards upon which
our Company’s reputation rests.

Conflict of Interest

In dealing with suppliers, contractors, customers and others doing or seeking to
do business with the Company, associates shall conduct their business in the
best interests of the Company. All associates have a duty to ignore any
consideration resulting in personal advantage or gain when they represent the
Company in its business affairs.

No associate of the Company shall own any interest in (excluding publicly-traded
securities) or have any personal contract or agreement of any nature with
suppliers, contractors, customers or others doing business with the Company that
might tend to influence a decision with respect to the business of the Company.
Any associate who owns securities in any company with whom such associate does
business on behalf of the Company shall disclose this interest to his or her
supervisor.

Each year a notice concerning conflicts of interest shall be sent to all
directors, officers and certain other associates.

Situations involving a conflict of interest may not always be obvious or easy to
resolve. You should report actions that may involve a conflict of interest to
your coalition chief financial officer or chief accounting officer, to your
human resources manager, or the Company’s General Counsel.

In order to avoid conflicts of interests, each of the CEO and senior financial
officers must disclose to the General Counsel any material transaction or
relationship that reasonably could be expected to give rise to such a conflict,
and the General Counsel shall notify the Nominating and Governance Committee of
any such disclosure. Conflicts of interests involving the General Counsel shall
be disclosed to the Chief Executive Officer, and the Chief Executive Officer
shall notify the Nominating and Governance Committee.

Questionable Payments, Gifts or Contributions

The Company prohibits its associates from, directly or indirectly, paying or
receiving bribes, pay-offs, kickbacks, excessive gifts or entertainment perks,
or anything else that may be considered illegal, unethical or compromising.
Under no circumstances shall gifts be made to governmental officials.
Contributions shall not be made to political parties or candidates for political
office except to the extent specifically



--------------------------------------------------------------------------------

permitted by applicable law. Company associates shall not accept gifts
(excluding items of insignificant value) from suppliers, customers or others
with whom the Company does business. Generally, it is not appropriate for an
associate to accept a supplier’s or customer’s invitation to attend an
entertainment or sporting event at the supplier’s or customer’s expense.
Accepting such an invitation may be appropriate if attending the event
demonstrably helps to build or maintain a business relationship for the
Company’s benefit. Before accepting such an invitation, an associate must obtain
approval from the associate’s supervisor, and such an invitation should never be
accepted or approved if it could be considered unethical or compromising.
Suppliers and associates are annually advised of this policy

Members of an associate’s family may not receive compensation, commissions,
gifts or entertainment perks from companies or organizations that deal with the
Company if such receipt could reasonably be construed to influence the
associate’s decisions.

Fair Dealing

Each associate of the Company should endeavor to deal fairly with customers,
suppliers, competitors, the public and one another at all times and in
accordance with ethical business practices. No one should take unfair advantage
of anyone through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts or any other unfair dealing practice. The
Company and the associate involved may be subject to disciplinary action as well
as potential civil or criminal liability for violation of this policy.

Corporate Opportunities

Associates are prohibited from taking for themselves business opportunities that
arise through the use of corporate property, information or position. No
associate may use corporate property, information or position for personal gain,
and no associate may compete with the Company. Competing with the Company may
involve engaging in the same line of business as the Company, or any situation
where an associate takes away from the Company opportunities for sales or
purchases of products, services or interests.

Purchasing

Purchases must be made on a basis that is in the best interest of the Company
without favoritism to any supplier. Prices paid for materials, supplies and
services shall be negotiated on a fair and competitive basis, while seeking to
obtain the maximum value for each expenditure. It is imperative that
relationships with suppliers be conducted with integrity and with the confidence
that each party will fulfill its commitments.

Insider Trading

VF has a long-standing commitment to comply with all securities laws and
regulations. U.S. securities laws, which apply to the Company worldwide,
prohibit, among other things, associates from purchasing or selling shares of
the Company’s common stock on the basis of material non-public information.
Associates are also prohibited from providing family members, friends, or any
other persons with



--------------------------------------------------------------------------------

material non-public information. Material non-public information is any
information concerning a company’s business, prospects, securities, or market
which an investor might consider important in deciding whether to buy or sell
the securities, or which could affect their market price. Examples of material
information include: possible mergers, acquisitions or divestitures; actual or
estimated financial results or changes in dividends; purchases and sales of
investments in companies; obtaining or losing significant contracts; significant
discoveries or product developments; threatened major litigation or developments
in such matters; and major changes in business strategies.

Competitive Conduct

Anti-trust Laws

Anti-trust laws pertain to dealings with customers, suppliers and competitors,
and those involved in this area are expected to be familiar with these laws. Any
activity which may be considered in restraint of trade, unfair business
practice, price fixing or unfair competitive behavior is in violation of the law
and strictly prohibited by the Company. All personnel shall comply fully and in
good faith with the anti-trust laws.

A copy of the Company’s Anti-Trust Compliance Policy is issued to the sales
force and management involved in the sales area. This policy provides general
understanding of the anti-trust laws and will assist associates in competing
vigorously within the law. If situations arise or there is the slightest doubt
about legality of a particular anti-trust sensitive situation, refer the matter
to the General Counsel.

Advertising Philosophy

Advertising is an important, essential and valued tool in the sale of consumer
products. The Company’s advertising will be appealing, tasteful, truthful and
without exaggeration or overstatement.

Associate Relations

Employment

The Company desires to provide stable employment in positions that will allow
employees to develop personally and professionally. It is the Company’s aim that
our employees will derive satisfaction from achieving corporate objectives
through superior performance in an organizational environment characterized by
competence, integrity, teamwork and fairness. An atmosphere of mutual respect
and trust will be maintained between labor and management.

Non-discrimination

The Company’s associates are its greatest resource. It is the Company’s policy
to treat its associates fairly in all respects and to select associates on the
basis of qualification for the work to be performed without regard to race,
color, religion, national origin, sex, age, disability or sexual orientation.
The Company will provide compensation programs founded on high performance
standards, equitable treatment and competitive opportunities commensurate with
corporate and individual performance.



--------------------------------------------------------------------------------

Harassment

All associates shall have the opportunity to perform their work in an atmosphere
and environment free from any form of unlawful discriminatory or retaliatory
treatment or physical or mental abuse, including, but not limited to, harassment
based on race, color, religion, national origin, sex, age, disability or sexual
orientation.

Opportunities for Growth

The Company seeks to provide employees with ample opportunity for professional,
economic and personal growth. The Company will provide employees the opportunity
to advance their careers through education, training and work experience
consistent with proven performance.

Health, Safety and Drugs

Associates are the Company’s most valuable resource and, for that reason, their
safety and health are of paramount concern. The Company maintains a strong
commitment to its associates to provide a clean, safe, healthy, drug-free and
alcohol-free workplace and to establish programs promoting high standards of
safety and health. Consistent with the spirit and intent of this commitment, the
Company expects associates to report for work in proper condition to perform
their duties.

Protecting Corporate Property & Records

Company Property and Proprietary Information

We must protect the Company’s property from loss, damage, theft, vandalism,
sabotage or unauthorized use or disposal. This applies to property located in
the office, at home or on customer premises. The Company’s property includes:

 

  •  

Physical property including offices and office equipment, plant and equipment,
inventory, and vehicles,

 

  •  

Intellectual property including such things as patents, copyrights, trademarks,
work methods and practices, trade secrets, computer software technologies,
computer operating systems, written materials, e-mail and voice mail.

 

  •  

Proprietary Information including any non-public information that might be
useful to a competitor or that could be harmful to the Company or its customers
or suppliers if disclosed.

During the course of employment, associates may use the Company’s physical and
intellectual property for appropriate Company business purposes only. All
Company Proprietary Information should be maintained in strict confidence,
except when disclosure is authorized by the Company or required by law.

Upon leaving the Company’s employment, associates must return all company
property in their possession.



--------------------------------------------------------------------------------

Computer and Network Security

Computers and computer networks have become an essential feature of our
workplace. Indeed, they form the very backbone of our telecommunications network
and operations infrastructure. For this reason, every effort must be made to
protect the Company’s computer systems and associated software from the various
threats to their security, such as accidental or deliberate destruction of data
and equipment, interruption of service, unauthorized disclosure of sensitive
information, theft, and corruption,

Accounting & Financial Records

The Company is responsible for furnishing reliable financial information on a
periodic and timely basis to its shareholders, potential shareholders,
creditors, governmental agencies and others.

The accounting and financial records of the Company shall be maintained on the
basis of valid, accurate and complete data with adequate supporting information
to substantiate all entries to the books of account. All associates involved in
creating, processing and recording the accounting information shall be held
responsible for its integrity.

The books and accounting records shall be maintained in compliance with
generally accepted accounting principles, and properly established controls
shall be strictly followed. There shall be no concealment of information from or
by management, or from the Company’s independent auditors or internal auditors.

Public Release of Corporate Information and Quality of Public Disclosures

The Company is a publicly held corporation and its shares trade on a U.S.
national securities exchange. The public, therefore, is entitled to periodic
communications concerning certain financial and operating information of the
Company. Credibility of such information must be maintained.

The Company has a responsibility to communicate effectively with shareholders so
that they are provided with full and accurate information, in all material
respects, about the Company’s financial condition and results of operations. The
Company’s reports and documents filed with or submitted to the Securities and
Exchange Commission and our other public communications shall include full,
fair, accurate, timely and understandable disclosure, and the Company has
established a Disclosure Committee to assist senior management of the Company in
fulfilling their responsibility for oversight of the accuracy and timeliness of
such disclosures.

Interviews with security analysts, members of the press and other interested
parties will be conducted only by designated members of Corporate Management.
Other interviews must be approved by top Corporate Management. All requests for
interviews shall be referred to the Company’s Financial and Corporate
Communications Department which is responsible for making appropriate
arrangements.

The distribution of corporate financial releases, booklets, brochures and
publications for general public mailings will be made through the Financial and
Corporate Communications Department.



--------------------------------------------------------------------------------

Associates shall not disclose to outsiders material corporate information they
obtain during the course of employment with the Company unless the disclosure
has already been made available to the public.

The Company forbids its associates from using inside corporate information for
their personal gain or from disclosing it to others who might use it for
personal gain. Such action will result in immediate dismissal.

Copies of the Company’s disclosure policy can be obtained from the Financial and
Corporate Communications Department.

Public Responsibility

Local Communities

The Company feels a responsibility toward the communities in which the Company
operates on a worldwide basis. The Company has a social obligation to pay its
share of taxes, conserve energy, protect the environment, display good
citizenship and offer good employment opportunities.

Environmental Health & Safety

The Company shall maintain a safe and healthy work environment and manage its
business in ways that are sensitive to the environment. The Company will comply
with all environmental, health and safety laws and will internally establish and
comply with its own strict standards established on behalf of the well-being of
our associates and the communities in which the Company operates.

Compliance with Laws, Rules, and Regulations

The Company operates its business in many countries and the laws, rules, and
regulations vary widely from country to country. It is mandatory that all
associates conduct Company business in full compliance with the laws, rules, and
regulations of each respective country, or follow the Company standards set
forth if local laws are more permissive. No associate of the Company shall
commit an illegal or unethical act, or instruct others to do so, for any reason.
If you believe that any practice raises questions as to compliance with this
Code or applicable law, rule, or regulation or if you otherwise have questions
regarding any law, rule, or regulation, please contact the Law Department.

Political Activity

Associates are encouraged to support the political parties and candidates for
public office of their own choice. However, any partisan political activity must
take place on an associate’s own time, at their own expense and not on Company
premises.

Good Citizenship

We are committed to being a responsible corporate citizen of the worldwide
communities in which we reside. We will strive to improve the well-being of our
communities through the encouragement of associate participation in civic
affairs and through corporate philanthropy.



--------------------------------------------------------------------------------

Compliance with This Code and Reporting of Any Illegal or Unethical Behavior

All associates are expected to comply with all of the provisions of this Code.
The Code will be strictly enforced throughout the Company and violations will be
dealt with immediately, including subjecting persons to corrective and/or
disciplinary action such as dismissal or removal from office. Each officer and
department head shall be responsible for monitoring and enforcing the Code of
Conduct within their areas of responsibility. Violations of the Code that
involve illegal behavior will be reported to the appropriate authorities.

Any concerns about violations of laws, rules, regulations or this Code by any
senior executive officer or director should be reported promptly to the General
Counsel, and the General Counsel shall notify the Nominating and Corporate
Governance Committee of any violation. Any conflict of interests involving the
General Counsel should be reported promptly to the Chief Executive Officer, and
the Chief Executive Officer shall notify the Nominating and Corporate Governance
Committee of any violation.

Any associate who may discover any item or situation of a questionable nature,
including omission, falsification, inaccuracy or illegality, shall report such
violation immediate to their department head, division controller or CFO, or the
Company’s Controller or CFO, or the General Counsel. The Company encourages all
associates to report any suspected violations promptly and intends to thoroughly
investigate any good faith reports of violations. You are required to cooperate
in internal investigations of misconduct and unethical behavior.

The Company recognizes the need for this Code to be applied equally to everyone
it covers. All associates are responsible for complying with these principles,
guidelines, and policies. The General Counsel of the Company will have primary
authority and responsibility for the enforcement of this Code, subject to the
supervision of the Nominating and Corporate Governance Committee, or, in the
case of accounting and financial reporting, internal accounting and reporting
controls or auditing matters, the Audit Committee of the Board of Directors, and
the Company will devote the necessary resources to enable the General Counsel to
establish such procedures as may be reasonably necessary to create a culture of
accountability and facilitate compliance with the Code. Questions concerning
this Code should be directed to the Law Department.

Waivers and Amendments

Any waivers of the provisions in this Code for executive officers or directors
may only be granted by the Board of Directors and will be promptly disclosed to
the Company’s shareholders. Any waivers of this Code for other employees may
only be granted by the Law Department. Amendments to this Code must be approved
by the Board of Directors and amendments of the provisions in this Code
applicable to the CEO and the senior financial officers will also be promptly
disclosed to the Company’s shareholders.

Revised December 2004



--------------------------------------------------------------------------------

LOGO [g19258pg66img.jpg]

Exhibit C to Schedule 7.1.b

CERTIFICATION

OF TERMS OF ENGAGEMENT

VF CORPORATION AND ITS SUBSIDIARIES RESERVE THE RIGHT TO CANCEL ALL CURRENT
PURCHASE ORDERS WITH ANY CONTRACTOR, SUPPLIER OR AGENT FOUND TO BE IN VIOLATION
OF THE TERMS OF ENGAGEMENT STANDARDS.

I have read and fully understand VF’s Terms of Engagement and certify that we
are in compliance with them.

Contractor, Supplier or Agent

Company Name:

 

  

(Print)

 

Address:

  

 

  

 

        

Contractor, Supplier or Agent

Representative:  

 

     (Signature)   

 

  

(Print Representative Name)

 

Date:  

 

  



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE 7.1.b

PRODUCTS TO BE DISTRIBUTED

Quantity

Style

Description

Delivery Date



--------------------------------------------------------------------------------

SCHEDULE 7.2

QUALITY STANDARDS

On File



--------------------------------------------------------------------------------

SCHEDULE 7.4

APPROVED DISTRIBUTION

APPROVED RETAILERS:

ABC Variety

Big Lots

Bi-Mart

Dollar General

Duckwall-Alco

Family Dollar

Freds

Hyper Shopps

Kmart

Meijer

Pamida

ShopKo

Target

Variety (Roses)

Wal-Mart

APPROVED CLOSEOUT RETAILERS:

Concord/AJ Wright

Forman Mills

Gabriel Brothers

Value City

APPROVED WHOLESALERS:

None